Exhibit 10.1

EXECUTION COPY

RECEIVABLES SALE AND SERVICING AGREEMENT

Dated as of December 6, 2013

by and among

EACH OF THE ENTITIES PARTY HERETO FROM TIME TO TIME

AS ORIGINATORS,

CMI RECEIVABLES FUNDING LLC,

as Buyer,

and

CUMULUS MEDIA HOLDINGS INC.,

as Servicer

Receivables Sale and Servicing Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND INTERPRETATION

     1   

Section 1.01. Definitions

     1   

Section 1.02. Rules of Construction

     1   

ARTICLE II TRANSFERS OF RECEIVABLES

     1   

Section 2.01. Agreement to Transfer

     1   

Section 2.02. Grant of Security Interest

     3   

Section 2.03. Originator Support Agreement

     3   

Section 2.04. Originators Remain Liable

     3   

Section 2.05. Sale Price Credits

     4   

ARTICLE III [RESERVED]

     4   

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

     4   

Section 4.01. Representations and Warranties

     4   

Section 4.02. Affirmative Covenants of the Originators

     9   

Section 4.03. Negative Covenants of the Originators

     14   

Section 4.04. Breach of Representations, Warranties or Covenants

     15   

ARTICLE V INDEMNIFICATION

     16   

Section 5.01. Indemnification

     16   

Section 5.02. Indemnities by the Servicer

     17   

ARTICLE VI MISCELLANEOUS

     18   

Section 6.01. Notices

     18   

Section 6.02. No Waiver; Remedies

     20   

Section 6.03. Successors and Assigns

     20   

Section 6.04. Termination; Survival of Obligations

     21   

Section 6.05. Complete Agreement; Modification of Agreement

     21   

Section 6.06. Amendments and Waivers

     21   

Section 6.07. Governing Law, Jurisdiction and Waiver of Jury Trial

     21   

Section 6.08. Counterparts

     22   

Section 6.09. Severability

     22   

Section 6.10. Section Titles

     22   

Section 6.11. No Setoff

     22   

Section 6.12. Confidentiality

     23   

Section 6.13. Further Assurances

     24   

Section 6.14. Fees and Expenses

     24   

Section 6.15. Nonrecourse Obligations

     24   

 

Receivables Sale and Servicing Agreement

 

i



--------------------------------------------------------------------------------

ARTICLE VII SERVICER PROVISIONS

     25   

Section 7.01. Appointment of the Servicer

     25   

Section 7.02. Duties and Responsibilities of the Servicer

     25   

Section 7.03. Collections on Receivables

     25   

Section 7.04. Covenants of the Servicer

     26   

Section 7.05. Reporting Requirements of the Servicer

     29   

ARTICLE VIII EVENTS OF SERVICER TERMINATION

     30   

Section 8.01. Events of Servicer Termination

     30   

ARTICLE IX SUCCESSOR SERVICER PROVISIONS

     33   

Section 9.01. Servicer Not to Resign

     33   

Section 9.02. Appointment of the Successor Servicer

     33   

Section 9.03. Duties of the Servicer

     33   

Section 9.04. Effect of Termination or Resignation

     34   

Section 9.05. Power of Attorney

     34   

Section 9.06. No Proceedings

     34   

 

EXHIBITS Exhibit 2.01(a)    Form of Receivables Assignment Exhibit 2.01(c)(ii)
   Form of Subordinated Note Exhibit 2.03    Form of Originator Support
Agreement Exhibit 9.05    Form of Power of Attorney SCHEDULES   
Schedule 4.01(b)   

Jurisdiction of Organization; Executive Offices; Collateral Locations;

Corporate, Legal and Other Names; Identification Numbers

Schedule 4.01(d)    Litigation Schedule 4.01(r)    Deposit and Disbursement
Accounts Schedule 4.02(g)    Corporate, Legal and Trade Names

 

Receivables Sale and Servicing Agreement

 

ii



--------------------------------------------------------------------------------

THIS RECEIVABLES SALE AND SERVICING AGREEMENT (this “Agreement”) is entered into
as of December 6, 2013, by and among each of the persons signatory hereto from
time to time as Originators, each an “Originator” and, collectively, the
“Originators”), CUMULUS MEDIA HOLDINGS INC. (“Cumulus”), a Delaware corporation,
in its capacity as servicer hereunder (in such capacity, the “Servicer”) and CMI
RECEIVABLES FUNDING LLC, a Delaware limited liability company (“Buyer”).

RECITALS

A. The Buyer is a special purpose limited liability company, the sole member of
which is the Member.

B. Buyer has been formed for the sole purposes of purchasing all Receivables
originated by each Originator and financing such Receivables under the Funding
Agreement.

C. Each Originator intends to sell, and Buyer intends to purchase, such
Receivables, from time to time, as described herein.

D. In addition, the Member may, from time to time, contribute capital to the
Buyer in the form of Contributed Receivables.

E. In order to effectuate the purposes of this Agreement and the Funding
Agreement, Buyer desires to appoint Cumulus to service, administer and collect
the Receivables securing the Advances pursuant to this Agreement and Cumulus is
willing to act in such capacity as Servicer hereunder on the terms and
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01. Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in Annex X.

Section 1.02. Rules of Construction. For purposes of this Agreement, the rules
of construction set forth in Annex X shall govern. All Appendices hereto, or
expressly identified to this Agreement, are incorporated herein by reference
and, taken together with this Agreement, shall constitute but a single
agreement.

ARTICLE II

TRANSFERS OF RECEIVABLES

Section 2.01. Agreement to Transfer.

(a) Receivables Transfers. Subject to the terms and conditions hereof, each
Originator agrees to sell (without recourse except to the limited extent
specifically provided herein) or, in the case of the Member, sell or contribute,
to Buyer on the Effective Date and on each Business Day thereafter (each such
date, a “Transfer Date”) all Receivables owned by it on each such Transfer Date,
and Buyer agrees

 

Receivables Sale and Servicing Agreement

 



--------------------------------------------------------------------------------

to purchase or acquire as a capital contribution all such Receivables on each
such Transfer Date. All such Transfers by an Originator to Buyer shall
collectively be evidenced by a certificate of assignment substantially in the
form of Exhibit 2.01(a) (each, a “Receivables Assignment,” and collectively, the
“Receivables Assignments”), and each Originator and Buyer shall execute and
deliver a Receivables Assignment on or before the Effective Date.

(b) Determination of Sold Receivables. On and as of each Transfer Date, (i) all
Receivables then owned by each Originator (other than the Member) and not
previously acquired by Buyer shall be sold immediately upon its creation, and
(ii) to the extent Receivables then owned by the Member have not been
contributed to Buyer in accordance with Section 2.01(d), such Receivables shall
be sold to Buyer (each such Receivable sold immediately upon its creation
pursuant to clauses (i) and (ii) above, individually, a “Sold Receivable” and,
collectively, the “Sold Receivables”).

(c) Payment of Sale Price. (i) In consideration for each Sale of Sold
Receivables hereunder, Buyer shall pay to the Originator thereof on the Transfer
Date therefor the applicable Sale Price therefor (x) in Dollars in immediately
available funds, or (y) with the proceeds of a Subordinated Loan as provided in
clause (ii) below. All cash payments by Buyer under this Section 2.01(c)(i)
shall be effected by means of a wire transfer or Automatic Clearinghouse (ACH)
on the day when due to such account or accounts as the Originators may designate
from time to time.

(i) To the extent that the Sale Price of Sold Receivables exceeds the amount of
cash then available to Buyer, the applicable Originator hereby agrees to make a
subordinated loan (each, a “Subordinated Loan”) to Buyer in an amount not to
exceed the lesser of (i) the amount of such excess in satisfaction of the
equivalent portion of the Sale Price not paid in cash and (ii) the maximum
Subordinated Loan that could be borrowed without rendering Buyer’s Net Worth
less than the Required Capital Amount. The Subordinated Loans of an Originator
shall be evidenced by a subordinated promissory note substantially in the form
of Exhibit 2.01(c)(ii) hereto (a “Subordinated Note”) executed by Buyer and
payable to such Originator. The Subordinated Loans shall bear interest and be
payable as provided in the Subordinated Note.

(d) Determination of Contributed Receivables. Prior to the delivery of an
Election Notice, on each Transfer Date on which Buyer cannot pay the Sale Price
therefore in cash or with Subordinated Loans, the Member shall identify
Receivables then owned by it which have not been previously acquired by Buyer,
and may, prior to the delivery of an Election Notice, contribute such
Receivables as a capital contribution to the Buyer (each such contributed
Receivable, individually, a “Contributed Receivable,” and collectively, the
“Contributed Receivables”), to the extent Buyer cannot so pay the Sale Price
therefor in cash or through Subordinated Loans. Notwithstanding anything herein
or in any other Related Document, the Member shall not be obligated to make
additional contributions to Buyer at any time. If on any Transfer Date (i) the
Member elects not to contribute Receivables to Buyer when the Buyer cannot pay
the Sale Price therefore in cash or through Subordinated Loans, or (ii) any
Originator (other than the Member) does not sell all of its then owned
Receivables to Buyer, such Originator shall deliver to Buyer not later than 5:00
p.m. (New York time) on the Business Day immediately preceding such Transfer
Date a notice of election thereof (each such notice, an “Election Notice”).
Notwithstanding the foregoing, no Election Notice shall be deemed to be
delivered for purposes of this clause (d) if, in connection with an Election
Notice, an Originator will no longer sell all of its Receivables in connection
with an Originator Disposition and Buyer shall comply with Section 2.04(b) of
the Funding Agreement in respect of any related repurchase of Transferred
Receivables reasonably promptly thereafter.

(e) Ownership of Transferred Receivables. On and after each Transfer Date and
after giving effect to the Transfers to be made on each such date, Buyer shall
own the Transferred Receivables and no Originator shall take any action
inconsistent with such ownership nor shall any Originator claim any ownership
interest in such Transferred Receivables.

 

Receivables Sale and Servicing Agreement

 

2



--------------------------------------------------------------------------------

(f) Reconstruction of General Trial Balance. Each Originator agrees to generate
and provide its General Trial Balance at the request of Buyer from time to time.

(g) Servicing of Receivables. So long as no Event of Servicer Termination shall
have occurred and be continuing and no Successor Servicer has assumed the
responsibilities and obligations of the Servicer pursuant to Section 9.02, the
Servicer shall (i) conduct the servicing, administration and collection of the
Transferred Receivables and shall take, or cause to be taken, all such actions
as may be necessary or advisable to service, administer and collect the
Transferred Receivables, all in accordance with (A) the terms of this Agreement,
(B) customary and prudent servicing procedures for trade receivables of a
similar type, (C) the Credit and Collection Policies and (D) all applicable
laws, rules and regulations, and (ii) hold all Contracts and other documents and
incidents relating to the Transferred Receivables in trust for the benefit of
Buyer, as the owner thereof, and for the sole purpose of facilitating the
servicing of the Transferred Receivables in accordance with the terms of this
Agreement. Buyer hereby instructs the Servicer, and the Servicer hereby
acknowledges, that the Servicer shall hold all Contracts and other documents
relating to such Transferred Receivables in trust for the benefit of the Buyer
and the Servicer’s retention and possession of such Contracts and documents
shall at all times be solely in a custodial capacity for the benefit of the
Buyer and its assigns and pledgees.

Section 2.02. Grant of Security Interest. The parties hereto intend that each
Transfer shall be absolute and shall constitute a purchase and sale or
contribution, as applicable, and not a loan. Notwithstanding the foregoing, in
addition to and not in derogation of any rights now or hereafter acquired by
Buyer under Section 2.01 hereof, the parties hereto intend that this Agreement
shall constitute a security agreement under applicable law and if a court of
competent jurisdiction determines that any transaction provided for herein
constitutes a loan and not a sale or contribution that each Originator shall be
deemed to have granted, and each Originator does hereby grant, to Buyer a
continuing security interest in all of such Originator’s right, title and
interest in, to and under the Receivables whether now owned or hereafter
acquired by such Originator to secure the obligations of such Originator to
Buyer hereunder (including, if and to the extent that any Transfer is
recharacterized as a transfer for security under applicable law, the repayment
of a loan deemed to have been made by Buyer to the applicable Originator in the
amount of the Sale Price with respect thereto, including interest thereon at the
rate shown in the Wall Street Journal as the “Prime Rate”).

Section 2.03. Originator Support Agreement. The Parent hereby agrees that in the
event that any of its Affiliates become parties to this Agreement as
Originators, the Parent shall undertake and agree, to and for the benefit of
Buyer, to cause the due and punctual performance and observance by each such
Originator of all of the terms, conditions, agreements and undertakings on the
part of such Originator to be performed or observed by it hereunder or under any
other Related Document and, in connection therewith, shall execute and deliver
to Buyer an Originator Support Agreement in the form attached hereto as Exhibit
2.03, to more fully evidence such undertaking.

Section 2.04. Originators Remain Liable. It is expressly agreed by the
Originators that, anything herein to the contrary notwithstanding, each
Originator shall remain liable to the Obligor (and any other party to the
related Contract) under any and all of the Receivables originated by it and
under the Contracts therefor to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Buyer shall not have
any obligation or liability to the Obligor or any other party to the related
Contract under any such Receivables or Contracts by reason of or arising out of
this Agreement or the granting herein of a Lien thereon or the receipt by Buyer
of any payment relating thereto pursuant hereto. The exercise by Buyer of any of
its rights under this Agreement shall not release any Originator from any

 

Receivables Sale and Servicing Agreement

 

3



--------------------------------------------------------------------------------

of its respective duties or obligations under any such Receivables or Contracts.
Buyer shall not be required or obligated in any manner to perform or fulfill any
of the obligations of any Originator under or pursuant to any such Receivable or
Contract, or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any such Receivable or Contract, or to present or file any
claims, or to take any action to collect or enforce any performance or the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

Section 2.05. Sale Price Credits. If on any day the Outstanding Balance of a
Receivable is reduced or canceled as a result of any Dilution Factor then, in
such event, the Buyer shall be entitled to a credit (each, a “Sale Price
Credit”) against the Sale Price otherwise payable hereunder in an amount equal
to the amount of such reduction or cancellation. If such Sale Price Credit
exceeds the Sale Price of the Receivables being sold by the applicable
Originator on any such day, then such Originator shall pay the remaining amount
of such Sale Price Credit in cash promptly thereafter, provided that if the
Commitment Termination Date has not occurred, the applicable Originator shall be
allowed to deduct the remaining amount of such Sale Price Credit from any
indebtedness owed to it under a Subordinated Note to the extent permitted
thereunder.

ARTICLE III

[RESERVED]

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 4.01. Representations and Warranties. To induce Buyer to purchase the
Sold Receivables and to acquire the Contributed Receivables, each Transaction
Party, as applicable, and, except to the extent otherwise expressly provided
below, as of each Transfer Date, each of which shall survive the execution and
delivery of this Agreement.

(a) Corporate Existence; Compliance with Law. Each Transaction Party (i) is a
Person duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization; (ii) is duly qualified to conduct business and
is in good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to so qualify or be in good standing would not reasonably be
expected to result in a Material Adverse Effect; (iii) has the requisite
corporate power and authority and the legal right to own, pledge, mortgage or
otherwise encumber and operate its properties, to lease the property it operates
under lease, and to conduct its business, in each case, as now, heretofore and
proposed to be conducted; (iv) has all licenses, permits, consents or approvals
from or by, and has made all filings with, and has given all notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct, except where the failure to do any of the
foregoing would not reasonably be expected to result in a Material Adverse
Effect; (v) is in compliance with its articles or certificate of incorporation
or certificate of formation and by-laws, operating agreement or limited
liability agreement, as applicable; and (vi) is in compliance with all
applicable provisions of law, except where the failure to so comply,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b) Jurisdiction of Organization; Executive Offices; Collateral Locations;
Corporate or Other Names; FEIN. Each Originator is a registered organization of
the type and is organized under the laws of the State set forth in Schedule
4.01(b) (which is its only jurisdiction of organization) and each such
Originator’s organizational identification number (if any), the current location
of such Originator’s chief executive office, principal place of business, other
offices and premises within which any records relating to the Receivables is
stored or located, and the locations of its records concerning the Receivables
are set

 

Receivables Sale and Servicing Agreement

 

4



--------------------------------------------------------------------------------

forth in Schedule 4.01(b) and none of such locations has changed within the past
three (3) months. Since six (6) months prior to the Closing Date, except as set
forth in Schedule 4.01(b), no Originator has been known as or used any
corporate, legal, limited liability company, fictitious or trade name. In
addition, Schedule 4.01(b) lists the federal employer identification number of
each Originator.

(c) Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Transaction Party of this Agreement and the
other Related Documents to which it is a party and the creation and perfection
of all Transfers and Liens provided for herein and therein and, solely with
respect to clause (vii) below, the exercise by Buyer, or its assigns of any of
its rights and remedies under any Related Document to which it is a party:
(i) are within such Person’s powers; (ii) have been duly authorized by all
necessary or proper actions; (iii) do not contravene any provision of such
Person’s organizational documents; (iv) do not violate any law or regulation, or
any order or decree of any court or Governmental Authority; (v) do not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
material indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (vi) do not result in the creation or imposition of any
Adverse Claim upon any of the property of such Person; and (vii) do not require
the consent or approval of any Governmental Authority or any other Person,
except those which have been duly obtained, made or complied with prior to the
Effective Date. On or prior to the Effective Date, each of the Related Documents
shall have been duly executed and delivered by each Transaction Party that is a
party thereto and on the Closing Date each such Related Document shall then
constitute a legal, valid and binding obligation of such Transaction Party,
enforceable against it in accordance with its terms except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in proceeding in equity or law).

(d) No Litigation. No Litigation is pending or, to the actual knowledge of any
Transaction Party, overtly threatened in writing against any Transaction Party
or any other Subsidiary of the Parent that (i) challenges such Transaction
Party’s right or power to enter into or perform any of its obligations under the
Related Documents to which it is a party, or the validity or enforceability of
any Related Document or any action taken thereunder, (ii) seeks to prevent the
Transfer or pledge of any Receivable or the consummation of any of the
transactions contemplated under this Agreement or the other Related Documents or
(iii) is reasonably likely to be adversely determined and, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

(e) Solvency. After giving effect to the sale or contribution of Receivables and
other payments and transactions contemplated on such Transfer Date, each
Transaction Party is and will be Solvent.

(f) Material Adverse Effect. Since September 30, 2013, no event has occurred
that alone or together with other events could reasonably be expected to have a
Material Adverse Effect.

(g) Ownership of Receivables; Liens. From and after each Transfer Date, Buyer
will acquire valid and properly perfected title to and the sole record and
beneficial ownership interest in each Transferred Receivable purchased or
otherwise acquired on such date, free and clear of any Adverse Claim (other than
any Adverse Claim that is released automatically upon the transfer of such
Transferred Receivable to the Buyer) or restrictions on transferability. Each
Originator has received all assignments, bills of sale and other documents, and
has duly effected all recordings, filings and other actions necessary to
establish, protect and perfect such Originator’s right, title and interest in
and to the Receivables originated or acquired by it and its other properties and
assets. Each Originator has rights in and full power to transfer its Receivables
hereunder. No effective financing statements or other similar instruments are of
record in any filing office listing any Originator as debtor and purporting to
cover the Transferred Receivables except with respect to the Liens granted to
Buyer hereunder.

 

Receivables Sale and Servicing Agreement

 

5



--------------------------------------------------------------------------------

(h) Ventures, Subsidiaries and Affiliates; Outstanding Stock and Debt. All of
the issued and outstanding Stock of each Originator is directly or indirectly
owned by the Parent.

(i) Taxes. All tax returns, reports and statements, including information
returns, required by any Governmental Authority to be filed by or on behalf of
any Transaction Party have been filed with the appropriate Governmental
Authority and all Charges have been paid prior to the date on which any fine,
penalty, interest or late charge may be added thereto for nonpayment thereof (or
any such fine, penalty, interest, late charge or loss has been paid), excluding
Charges or other amounts being contested in accordance with Section 4.02(k),
unless the failure to file any such return, report or statement, or the failure
to pay any such charges or fine, penalty, interest, late charge or loss, could
reasonably not be expected to have a Material Adverse Effect.

(j) Intellectual Property. As of the Closing Date, to its knowledge each
Originator owns or has rights to use all material intellectual property
necessary to continue to conduct its business as now or heretofore conducted by
it or proposed as of such date to be conducted by it except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect
and no such Originator is aware of any infringement claim asserted by others of
any material intellectual property of any Originator except for claims that
would not reasonably be expected to result in a Material Adverse Effect.

(k) Full Disclosure. All information furnished by or on behalf of any
Transaction Party to the Buyer or any of its assignees or pledgees in connection
with this Agreement or any other Related Document when taken as a whole is true
and accurate in every material respect, and no such information contains any
untrue statement of a material fact or omitted, omits or will omit to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made.

(l) Notices to Obligors. Each Transaction Party has directed all Obligors of
Transferred Receivables originated by it to remit all payments with respect to
such Receivables for deposit in a Collection Account.

(m) ERISA. Except as would not have a Material Adverse Effect: (i) each
Transaction Party and each ERISA Affiliate is in compliance with the applicable
provisions of ERISA and of the Code relating to Plans; (ii) no Reportable Event
or non-exempt Prohibited Transaction has occurred or is reasonably expected to
occur with respect to any Plan; (iii) there has been no determination that any
Single Employer Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (iv) no Lien in
favor of the PBGC or any Single Employer Plan has been imposed upon any
Transaction Party or any ERISA Affiliate that remains unsatisfied; (v) no
Transaction Party and no ERISA Affiliate has received from the PBGC or a plan
administrator any notice relating to an intention to terminate any Single
Employer Plan or to appoint a trustee to administer any Single Employer Plan
under Section 4042 of ERISA; (vi) no Transaction Party and no ERISA Affiliate
has incurred any Withdrawal Liability that remains unsatisfied; and (vii) no
Transaction Party and no ERISA Affiliate has received any notice concerning the
imposition of Withdrawal Liability or any determination that a Multiemployer
Plan is, or is expected to be, Insolvent, in Reorganization, terminated or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA).

(n) Brokers. No broker or finder acting on behalf of any Transaction Party was
employed or utilized in connection with this Agreement or the other Related
Documents or the transactions contemplated hereby or thereby and no Transaction
Party has any obligation to any Person in respect of any finder’s or brokerage
fees in connection herewith or therewith.

 

Receivables Sale and Servicing Agreement

 

6



--------------------------------------------------------------------------------

(o) Margin Regulations. No Transaction Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin security” as
such terms are defined in Regulations T, U or X of the Federal Reserve Board as
now and from time to time hereafter in effect (such securities being referred to
herein as “Margin Stock”). No Transaction Party owns any Margin Stock, and no
portion of the proceeds of the Sale Price from any Sale will be used, directly
or indirectly, for the purpose of purchasing or carrying any Margin Stock, for
the purpose of reducing or retiring any Debt that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulations T, U or X of the Federal Reserve Board. No Transaction Party will
take or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.

(p) Nonapplicability of Bulk Sales Laws. No transaction contemplated by this
Agreement or any of the other Related Documents requires compliance with any
bulk sales act or similar law.

(q) Government Regulation. No Transaction Party is required to be registered as
an “investment company” within the meaning of the Investment Company Act.

(r) Deposit and Disbursement Accounts. Schedule 4.01(r) lists all banks and
other financial institutions at which any Originator or the Servicer maintains
deposit accounts established for the receipt of collections on accounts
receivable, including any Collection Accounts, and such schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

(s) Representations and Warranties in Other Related Documents. Each of the
representations and warranties of each Transaction Party contained in the
Related Documents (other than this Agreement) is true and correct in all
material respects and such Transaction Party hereby makes each such
representation and warranty to, and for the benefit of, the Buyer as if the same
were set forth in full herein. Each Transaction Party consents to the assignment
of Buyer’s rights with respect to all such representations and warranties to the
Administrative Agent and the Lenders (and their respective successors and
assigns) pursuant to the Funding Agreement as more fully described in
Section 6.03 below.

(t) Receivables. With respect to each Transferred Receivable acquired by the
Buyer hereunder:

(i) Each Receivable included as an Eligible Receivable, as of the applicable
Transfer Date therefor, satisfied the criteria for an Eligible Receivable;

(ii) Immediately prior to its transfer to Buyer, such Receivable was owned by
the Originator thereof free and clear of any Adverse Claim, and such Originator
had the full right, power and authority to sell, contribute assign, transfer and
pledge its interest therein as contemplated under this Agreement and the other
Related Documents and, upon such Transfer, Buyer will acquire valid and properly
perfected title to and the sole record and beneficial ownership interest in such
Receivable, free and clear of any Adverse Claim and, following such Transfer,
such Receivable will not be subject to any Adverse Claim as a result of any
action or inaction on the part of such Originator;

 

Receivables Sale and Servicing Agreement

 

7



--------------------------------------------------------------------------------

(iii) The Transfer of each such Receivable pursuant to this Agreement and the
Receivables Assignment executed by the Originator thereof constitutes, as
applicable, a valid sale, transfer, assignment, setover and conveyance to Buyer
of all right, title and interest of such Originator in and to such Receivable;
and

(iv) As of the applicable Transfer Date, the Originator of such Receivable has
no knowledge of any fact (including Dilution Factors and any defaults by the
Obligor thereunder on any other Receivable) that would cause it or should have
caused it to expect that any payments on such Receivable will not be paid in
full when due.

(u) Fair Value. With respect to each Transferred Receivable acquired by the
Buyer hereunder, (i) the consideration received from the Buyer in respect of
such Transferred Receivable represents adequate consideration and fair and
reasonably equivalent value for such Transferred Receivable as of the applicable
Transfer Date and (ii) such consideration is not less than the fair market value
of such Transferred Receivables, in each case, as of the applicable Transfer
Date and taking into account any increase in the outstanding balance of the
Subordinated Note.

(z) Supplementary Representations.

(i) Receivables. Each Receivable constitutes an “account” or a “general
intangible” within the meaning of the applicable UCC.

(ii) Creation of Security Interest. Immediately prior to the Transfer of any
Transferred Receivable on any Transfer Date, the Originators owned and had good
and marketable title to the Transferred Receivables and the Collections free and
clear of any Adverse Claim. The Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Transferred
Receivables and the Collections in favor of the Buyer, which security interest
is prior to all other Adverse Claims and is enforceable as such as against any
creditors of and purchasers from the Originators.

(iii) Perfection. Within 10 days of the Effective Date, each Originator has
caused the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the sale or contribution, as applicable, of the Transferred Receivables from
such Originator to the Buyer pursuant to this Agreement.

(iv) Priority.

(A) Other than (1) the transfer of the Receivables by the Originators to the
Borrower pursuant to this Agreement and (2) security interests which shall be
released upon the transfer of the Receivables hereunder, no Originator has
pledged, assigned, sold, conveyed, or otherwise granted a security interest in
any of the Receivables to any other Person.

(B) No Originator has authorized, or is aware of, any filing of any financing
statement against any Originator that includes a description of collateral
covering the Transferred Receivables or any other assets transferred to the
Buyer hereunder, other than any financing statement (i) filed pursuant to this
Agreement and the Funding Agreement, or (ii) that has been validly terminated or
amended on or prior to the date hereof.

(C) As of the Closing Date, no Originator is actually aware of any judgment,
ERISA or tax lien filings against any Originator.

 

Receivables Sale and Servicing Agreement

 

8



--------------------------------------------------------------------------------

(D) None of the Accounts or any of the Lockboxes are in the name of any Person
other than the Borrower or the Administrative Agent. No Originator has consented
to any Bank complying with instructions of any Person other than the
Administrative Agent.

(v) Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Related Document, the representations
contained in this Section 4.01(v) shall be continuing, and remain in full force
and effect until the Termination Date.

The representations and warranties described in this Section 4.01 shall survive
the Transfer of the Transferred Receivables to Buyer, any subsequent assignment
of the Transferred Receivables by Buyer, and the termination of this Agreement
and the other Related Documents and shall continue until the indefeasible
payment in full of all Transferred Receivables.

Section 4.02. Affirmative Covenants of the Originators. Each Originator
covenants and agrees that, unless otherwise consented to by Buyer and the
Administrative Agent, from and after the Effective Date and until the
Termination Date:

(a) Offices and Records. Each Originator shall maintain its jurisdiction of
organization, principal place of business and chief executive office and the
office at which it keeps its Records at the respective locations specified in
Schedule 4.01(b) or, upon 30 days’ prior written notice to Buyer and the
Administrative Agent, at such other location in a jurisdiction where all action
requested by Buyer, any Lender or the Administrative Agent pursuant to
Section 6.13 shall have been taken with respect to the Transferred Receivables.
Upon the request of Buyer, each Originator shall (i) if any Termination Event
shall have occurred and be continuing, at the request of Buyer, mark each
Contract (other than invoices) evidencing each Transferred Receivable with a
legend, acceptable to Buyer, evidencing that Buyer has purchased such
Transferred Receivable and that the Administrative Agent, for the benefit of the
Lenders, has a Lien, and (ii) mark its master data processing records evidencing
such Transferred Receivables with such a legend.

(b) Access. Each Originator shall, at its own expense, during normal business
hours, from time to time upon five Business Days’ prior notice (or, if a
Termination Event is continuing, one Business Day’s prior notice) as frequently
as Buyer or the Servicer determines to be appropriate: (i) provide Buyer, the
Servicer and any of their respective officers, employees, assignors and agents
access to the properties of such Originator (including properties utilized in
connection with the collection, processing or servicing of the Transferred
Receivables), facilities, advisors and employees (including officers) of each
Originator related thereto, (ii) permit Buyer and the Servicer and any of their
respective officers, employees, assignors and agents to inspect, audit and make
extracts from such Originator’s books and records relating to the Transferred
Receivables, including all Records, (iii) permit each of Buyer and the Servicer
and their respective officers, employees, assignors and agents to inspect,
review and evaluate the Transferred Receivables of such Originator and
(iv) permit each of Buyer and the Servicer and their respective officers,
employees, assignors and agents to discuss matters relating to the Transferred
Receivables or such Originator’s performance under this Agreement or the other
Related Documents or its affairs, finances and accounts of such Originator with
any of officers, directors, employees, representatives or agents (in each case,
with those persons having knowledge of such matters) and, if a Termination Event
has occurred and is continuing with its independent certified public accountants
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract). Each Originator shall not be required to pay or
reimburse the costs of more than two (2) any of the visitations described in the
immediately preceding sentence in any calendar year so long as no

 

Receivables Sale and Servicing Agreement

 

9



--------------------------------------------------------------------------------

Termination Event is continuing. Each Originator shall deliver any document or
instrument necessary for Buyer or the Servicer, as Buyer or the Servicer may
from time to time request, to obtain records relating to the Transferred
Receivables from any service bureau or other Person that maintains records for
such Originator relating to the Transferred Receivables, and shall maintain
duplicate records or supporting documentation relating to the Transferred
Receivables on media, including computer tapes and discs owned by such
Originator. For purposes of this paragraph, “assignors” includes the
Administrative Agent.

(c) Delivery of Records. If any Termination Event shall have occurred and be
continuing, each Originator shall, promptly upon request therefor, deliver to
Buyer or its designee all Records reflecting activity through the close of
business on the Business Day immediately preceding the date of such request.

(d) Compliance With Credit and Collection Policies. Each Originator shall comply
in all material respects with the Credit and Collection Policies applicable to
each Transferred Receivable and the Contracts therefor, and with the terms of
such Receivables and Contracts.

(e) Assignment. Each Originator agrees that, to the extent permitted under the
Funding Agreement, Buyer may assign all of its right, title and interest in, to
and under the Transferred Receivables and this Agreement, including its right to
exercise the remedies set forth in Section 4.04. Each Originator agrees that,
upon any such assignment, the assignee thereof may enforce directly, without
joinder of Buyer, all of the obligations of such Originator hereunder, including
any obligations of such Originator set forth in Sections 4.04, 5.01 and 6.14 and
that such assignees are third party beneficiaries of the Buyer’s rights
hereunder.

(f) Compliance with Agreements and Applicable Laws. Each Originator shall
perform each of its obligations under this Agreement and the other Related
Documents and comply with all federal, state, provincial and local laws and
regulations applicable to it and the Receivables, except where the failure to so
comply would not reasonably be expected to result in a Material Adverse Effect.
Each Originator shall pay all Charges, including any stamp duties, which may be
imposed as a result of the transactions contemplated by this Agreement and the
other Related Documents, except to the extent such Charges are being contested
in accordance with Section 4.01(m).

(g) Maintenance of Existence and Conduct of Business. Each Originator shall:
(i) do or cause to be done all things necessary to preserve and keep in full
force and effect its organizational existence; (ii) continue to conduct its
business substantially as now conducted or is similar, reasonably related,
incidental, complementary or ancillary thereto; (iii) at all times maintain,
preserve and protect all of its material assets and properties which are
necessary in the conduct of its business, including all material licenses,
permits, charters and registrations, except for licenses, permits, charters or
registrations the loss of which would not reasonably be expected to result in a
Material Adverse Effect; and (iv) transact business only in such legal and trade
names as are set forth in Schedule 4.02(g) or, upon 30 days’ prior written
notice to Buyer, in such other legal or trade names with respect to which all
action requested by Buyer pursuant to Section 6.13 shall have been taken with
respect to the Transferred Receivables.

(h) Notice of Material Event. Each Originator shall promptly inform Buyer in
writing of the occurrence of any of the following, in each case setting forth
the details thereof, any notices or other correspondence relating thereto, and
what action, if any, such Originator proposes to take with respect thereto:

(i) Any Litigation which may exist at any time between the Parent, the Member,
any Originator or the Servicer and any Governmental Authority, or receipt of any
notice of any environmental claim or assessment against the Parent, the Member,
any Originator or the Servicer, which in any case could reasonably be expected
to have a Material Adverse Effect;

 

Receivables Sale and Servicing Agreement

 

10



--------------------------------------------------------------------------------

(ii) Any Litigation affecting the Parent, the Member, any Originator or the
Servicer (i) in which more than $35,000,000 of the amount claimed is not covered
by insurance or (ii) in which injunctive or similar relief is sought which if
obtained could reasonably be expected to have a Material Adverse Effect;

(iii) the occurrence of any event that would have a Material Adverse Effect on
the aggregate value of the Transferred Receivables or on the assignments and
Liens granted by the Borrower pursuant to this Agreement;

(iv) (A) any Adverse Claim other than any Permitted Encumbrance made or overtly
asserted in writing against any of the Transferred Receivables of which it
becomes aware or (B) any determination that a Transferred Receivable was not an
Eligible Receivable at the time sale to Buyer or has ceased to be an Eligible
Receivable on account of any matter giving rise to indemnification under
Section 5.01;

(v) each infringement or overt written claim of infringement by any Person of
any material intellectual property of any Originator which if adversely
determined could reasonably be expected to have a Material Adverse Effect;

(vi) the execution or filing with the IRS or any other Governmental Authority of
any agreement or other document extending, or having the effect of extending,
the period for assessment or collection of any material Charges which if
adversely determined could reasonably be expected to have a Material Adverse
Effect;

(vii) copies of any documents or notices described in Sections 101(k) or 101(l)
of ERISA that any Transaction Party or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided, that if the Transaction Parties or
their ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of an applicable Multiemployer Plan, then such
Originator shall cause the Transaction Parties and/or their ERISA Affiliates to
promptly make a request for such documents or notices from the administrator or
sponsor of such Multiemployer Plan and Borrower shall provide copies of such
document and notices promptly after receipt thereof;

(viii) the occurrence of any Reportable Event that, alone or together with any
other Reportable Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect, and in addition to such notice, deliver to
Buyer whichever of the following may be applicable: (A) a certificate of the
Responsible Officer setting forth details as to such Reportable Event and the
action that the Transaction Parties or ERISA Affiliate proposes to take with
respect thereto, together with a copy of any notice of such Reportable Event
that may be required to be filed with the PBGC, or (B) any notice delivered by
the PBGC in connection with such Reportable Event; or

(ix) any other event, circumstance or condition that has had or could reasonably
be expected to have a Material Adverse Effect.

 

Receivables Sale and Servicing Agreement

 

11



--------------------------------------------------------------------------------

(i) Separate Identity.

(i) Each Originator shall, and shall cause each other member of the Parent Group
to, maintain records and books of account (whether consolidated together or
individually) separate from those of Buyer.

(ii) The financial statements of the Parent and its consolidated Subsidiaries
shall disclose the effects of each Originator’s transactions in accordance with
GAAP and, in addition, disclose that (A) Buyer’s sole business consists of the
purchase of the Receivables from the Originators and the subsequent financing of
such Receivables pursuant to the Funding Agreement, (B) Buyer is a separate
legal entity with its own separate creditors who will be entitled, upon its
liquidation, to be satisfied out of Buyer’s assets prior to any value in Buyer
becoming available to Buyer’s equity holders and (C) the assets of Buyer are not
available to pay creditors of any Originator or any other Affiliate of such
Originator.

(iii) Each Originator shall, and shall cause each other member of the Parent
Group to, maintain an arm’s-length relationship with Buyer and shall not hold
itself out as being liable for the Debts of Buyer.

(iv) Each Originator shall, and shall cause each other member of the Parent
Group to, keep its assets and its liabilities wholly separate from those of
Buyer.

(v) Each Originator shall, and shall cause each other member of the Parent Group
to, conduct its business solely in its own name or the name of the Member or
Parent through its duly Authorized Officers or agents and in a manner designed
not to mislead third parties as to the separate identity of Buyer.

(vi) No Originator shall (and each Originator shall cause each other member of
the Parent Group not to) mislead third parties by conducting or appearing to
conduct business on behalf of Buyer or expressly or impliedly representing or
suggesting that such Originator or any other member of the Parent Group is
liable or responsible for the Debts of Buyer or that the assets of such
Originator or any other member of the Parent Group are available to pay the
creditors of Buyer.

(vii) The operating expenses and liabilities of Buyer shall be paid from Buyer’s
own funds and not from any funds of any Originator or other member of the Parent
Group.

(viii) Each Originator shall, and shall cause each other member of the Parent
Group to, at all times limit its transactions with Buyer only to those expressly
permitted hereunder or under any other Related Document.

(ix) Each Originator shall, and shall cause each other member of the Parent
Group to, comply with (and cause to be true and correct) each of the facts and
assumptions contained in the opinions of Jones Day delivered pursuant to the
Schedule of Documents.

(j) Environmental Notices. Each Originator shall give Buyer prompt written
notice of any overt written claims against the Parent, any Originator or any
other material domestic Subsidiary of the Parent based on environmental laws
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.

 

Receivables Sale and Servicing Agreement

 

12



--------------------------------------------------------------------------------

(k) Payment, Performance and Discharge of Obligations.

(i) Subject to Section 4.02(k)(ii), each Originator shall (and shall cause the
Servicer, the Parent and each of their material domestic subsidiaries to) pay,
perform and discharge or cause to be paid, performed and discharged all of its
material obligations and liabilities, including all material Charges upon its
income and properties and all lawful claims for labor, materials, supplies and
services, when due, in each case where the failure to do so could reasonably be
expected to have a Material Adverse Effect.

(ii) Each Originator and the Servicer, the Parent and each of their material
domestic subsidiaries may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges or claims described in Section 4.02(k)(i);
provided, that (A) adequate reserves with respect to such contest are maintained
on the books of such Originator or such other Person, as applicable, in
accordance with GAAP, (B) such contest is maintained and prosecuted continuously
and with diligence, (C) no material portion of its Receivables may become
subject to forfeiture or loss as a result of such contest and (D) no Lien may be
imposed on any of the Receivables to secure payment of such Charges or claims
other than inchoate tax liens.

(l) Deposit of Collections. Each Originator shall (and shall cause each of its
Affiliates to) (i) instruct all Obligors to remit all payments with respect to
any Receivables directly into a Lockbox or Collection Account, and (ii) deposit
or cause to be deposited promptly into a Collection Account, and in any event no
later than the second Business Day after receipt thereof, all Collections it may
receive in respect of Transferred Receivables (and until so deposited, all such
Collections shall be held in trust for the benefit of Buyer and its assigns
(including the Administrative Agent and the Lenders)). No Originator shall make
or permit to be made deposits into a Lockbox or a Collection Account other than
in accordance with this Agreement and the other Related Documents. Without
limiting the generality of the foregoing, each Originator shall ensure that no
Collections or other proceeds with respect to a Receivable reconveyed to it
pursuant to Section 4.04 hereof are paid or deposited into any Lockbox or
Collection Account.

(m) Originators to Maintain Perfection and Priority. In order to evidence the
interests of the Buyer under this Agreement, each Originator shall, from time to
time take such action, or execute and deliver such instruments (other than
filing financing statements) as may be necessary or advisable (including, such
actions as are reasonably requested by the Buyer) to maintain and perfect, as a
first-priority interest, the Buyer’s ownership and security interest in the
Transferred Receivables and any other assets sold or contributed to the Buyer
pursuant hereto. Each Originator shall, from time to time and within the time
limits established by law, prepare and present to the Buyer for the Buyer’s
authorization and approval all financing statements, amendments or continuations
or other filings necessary to continue, maintain and perfect the Buyer’s
ownership and security interest in the Receivables and all other assets sold to
the Buyer pursuant hereto as a first-priority interest. Notwithstanding anything
else in the Related Documents to the contrary, neither the Servicer nor any
Originator shall have any authority to file a termination, partial termination,
release, partial release or any amendment that deletes the name of a debtor or
excludes collateral of any such financing statements, without the prior written
consent of the Buyer. Each Originator agrees to maintain perfection and priority
of the Lien in its Transferred Receivables in accordance with Section 6.13
hereof.

 

Receivables Sale and Servicing Agreement

 

13



--------------------------------------------------------------------------------

Section 4.03. Negative Covenants of the Originators. Each Originator covenants
and agrees that, without the prior written consent of Buyer, from and after the
Closing Date and until the Termination Date:

(a) Sale of Receivables and Related Assets. No Originator shall sell, transfer,
convey, assign (by operation of law or otherwise) or otherwise dispose of, or
assign any right to receive income in respect of, any of its Receivables or
Contracts therefor, except for the sales, transfers, conveyances, assignments or
dispositions expressly contemplated hereunder.

(b) Liens. No Originator shall create, incur, assume or permit to exist any
Adverse Claim on or with respect to its Receivables (whether now owned or
hereafter acquired) except for Permitted Encumbrances that do not attach to
Transferred Receivables and except for Adverse Claims that are and will be
automatically released upon the transfer of such Receivables to Buyer pursuant
to this Agreement.

(c) Modifications of Receivables or Contracts. No Originator shall extend,
amend, forgive, discharge, compromise, cancel or otherwise modify the terms of
any Transferred Receivable, or amend, modify or waive any term or condition of
any Contract therefor to the extent related to a Transferred Receivable. It is
understood that the Servicer and the Borrower may modify Receivables as
expressly contemplated by the Related Documents.

(d) Sale Characterization. No Originator shall (and each Originator shall cause
each other member of the Parent Group not to) make statements or disclosures or
prepare any financial statements for any purpose, including for federal income
tax, reporting or accounting purposes, that shall account for the transactions
contemplated by this Agreement in any manner other than with respect to the Sale
of each Sold Receivable originated or acquired by it, as a true sale or absolute
assignment of its full right, title and ownership interest in such Transferred
Receivable to Buyer.

(e) Capital Structure and Business. No Originator shall (and each Originator
shall cause each other member of the Parent Group not to) make any changes in
any of its business objectives, purposes, operations or its capital structure
that could reasonably be expected to have or result in a Material Adverse
Effect. No Originator shall change the type of entity it is, its jurisdiction of
organization or formation or its organizational identification number, if any,
issued by its state of organization or formation, except upon 30 days’ prior
written notice to Buyer and with respect to which jurisdiction all action
requested by Buyer pursuant to Section 6.13 shall have been taken with respect
to the Transferred Receivables.

(f) Actions Affecting Rights. No Originator shall (i) take any action, or fail
to take any action, if such action or failure to take action may interfere with
the enforcement of any rights hereunder or under the other Related Documents,
including rights with respect to the Transferred Receivables; or (ii) fail to
pay any Charge, fee or other obligation of such Originator with respect to the
Transferred Receivables, or fail to defend any action, if such failure to pay or
defend may adversely affect the priority or enforceability of the perfected
title of Buyer to and the sole record and beneficial ownership interest of Buyer
in the Transferred Receivables or, prior to their Transfer hereunder, such
Originator’s right, title or interest therein.

(g) Change to Credit and Collection Policies. No Originator shall fail to comply
in any material respect with, and no change, amendment, modification or waiver
shall be made to, the Credit and Collection Policies without the prior written
consent of Buyer.

 

Receivables Sale and Servicing Agreement

 

14



--------------------------------------------------------------------------------

(h) Adverse Tax Consequences. No Originator shall take or permit to be taken any
action (other than with respect to actions taken or to be taken solely by a
Governmental Authority), or fail or neglect to perform, keep or observe any of
its obligations hereunder or under the other Related Documents, that would have
the effect directly or indirectly of subjecting any payment to Buyer, or to any
assignee who is a resident of the United States of America, to withholding
taxation.

(i) No Proceedings. From and after the Effective Date and until the date one
year plus one day following the Termination Date, no Originator shall, directly
or indirectly, institute or cause to be instituted against Buyer any proceeding
of the type referred to in Sections 8.01(d) and 8.01(e) of the Funding
Agreement.

(j) Mergers, Acquisitions, Sales, etc. No Originator shall be a party to any
merger or consolidation, except a merger or consolidation where an Originator is
the surviving entity or directly or indirectly sell, transfer, assign, convey or
lease whether in one or a series of transactions, all or substantially all of
its assets. In connection with any merger or consolidation of an Originator that
is permitted pursuant to this Section 4.03(j), each Originator will (i) provide
written notice thereof to the Buyer, and (ii) take all such actions and deliver,
or cause to be delivered, such opinion letters of counsel, certificates and
other agreements that the Buyer deems reasonably necessary or desirable under
the UCC to maintain the perfection and priority of the Buyer’s ownership
interest in the Receivables.

(k) Commingling. No Originator shall (and each Originator shall cause each other
member of the Parent Group not to) deposit or permit the deposit of any funds
that do not constitute Collections of Transferred Receivables into any Lockbox
or Collection Account, provided that after the Commitment Termination Date, so
long as any Transferred Receivables of an Obligor remain unpaid, no Originator
shall instruct such Obligor to remit Collections of any Receivables to any
Person or account other than to a Lockbox or Collection Account. If any funds
not constituting collections of Transferred Receivables are nonetheless
deposited into a Lockbox or Collection Account and such Originator so notifies
Buyer, Buyer shall notify the Administrative Agent to promptly remit any such
amounts to the applicable Originator.

(l) Purchases of Receivables. No Originator shall, directly or indirectly,
purchase any accounts receivable from any Person without the express written
consent of the Buyer.

Section 4.04. Breach of Representations, Warranties or Covenants. Upon discovery
by any Originator or Buyer of any breach of representation, warranty or covenant
described in Section 4.01(g), 4.01(l), 4.01(t), 4.01(u), 4.01(v), 4.02(l),
4.03(a), 4.03(b), 4.03(c), 4.03(d), 4.03(k), and 4.03(l) with respect to any
Transferred Receivable, the party discovering the same shall give prompt written
notice thereof to the other parties hereto. The Originator that breached such
representation, warranty or covenant shall, if requested by notice from Buyer,
on the second Business Day following receipt of such notice, either
(a) repurchase the affected Transferred Receivable from Buyer for cash remitted
to the a Collection Account or a Concentration Account, (b) transfer ownership
of a new Eligible Receivable or new Eligible Receivables to Buyer on such
Business Day, or (c) in the case of the Member, make a capital contribution in
cash to Buyer by remitting the amount of such capital contribution to the
Collection Account, in each case, in an amount (the “Rejected Amount”) equal to
the Billed Amount of such Transferred Receivable minus Collections received in
respect thereof. Each Originator shall ensure that no Collections or other
proceeds with respect to a Transferred Receivable so reconveyed to it are paid
or deposited into any Collection Account.

 

Receivables Sale and Servicing Agreement

 

15



--------------------------------------------------------------------------------

ARTICLE V

INDEMNIFICATION

Section 5.01. Indemnification. Without limiting any other rights that Buyer or
any of its Stockholders, any of its assignees including the Lenders and the
Administrative Agent, or any of their respective Affiliates, officers,
directors, employees, representatives or agents and transferees, successors and
assigns (each, a “Buyer Indemnified Person”) may have hereunder or under
applicable law, each Originator hereby agrees to indemnify and hold harmless
each Buyer Indemnified Person from and against any and all Indemnified Amounts
that may be claimed or asserted against or incurred by any such Buyer
Indemnified Person in connection with or arising out of the transactions
contemplated under this Agreement or under any other Related Document, any
actions or failures to act in connection therewith, including any and all
reasonable legal costs and expenses arising out of or incurred in connection
with disputes between or among any parties to any of the Related Documents, or
in respect of any Transferred Receivable or any Contract therefor or the use by
such Originator of the Sale Price therefor; provided, that no Originator shall
be liable for any indemnification to a Buyer Indemnified Person to the extent
that any such Indemnified Amounts (a) result from such Buyer Indemnified
Person’s gross negligence or willful misconduct, as finally determined by a
court of competent jurisdiction, or (b) constitute recourse for uncollectible or
uncollected Transferred Receivables due to the failure (without cause or
justification) or inability on the part of the related Obligor to perform its
obligations thereunder or the occurrence of any event of bankruptcy with respect
to such Obligor. Subject to clauses (a) and (b) of the proviso in the
immediately preceding sentence, but otherwise without limiting the generality of
the foregoing, each Originator shall pay on demand to each Buyer Indemnified
Person any and all Indemnified Amounts relating to or resulting from:

(i) reliance on any representation or warranty made or deemed made by such
Originator (or any of its officers) under or in connection with this Agreement
or any other Related Document (without regard to any qualifications concerning
the occurrence or non-occurrence of a Material Adverse Effect or similar
concepts of materiality) or on any other information delivered by such
Originator pursuant hereto or thereto that shall have been incorrect when made
or deemed made or delivered;

(ii) the failure by such Originator to comply with any term, provision or
covenant contained in this Agreement, any other Related Document or any
agreement executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation;

(iii) the failure to vest and maintain vested in Buyer, or to Transfer to Buyer,
valid and properly perfected title to and sole record and beneficial ownership
of the Receivables that constitute Transferred Receivables, together with all
Collections in respect thereof, free and clear of any Adverse Claim;

(iv) any dispute, claim, offset or defense of any Obligor (other than its
discharge in bankruptcy) to the payment of any Receivable that is the subject of
a Transfer hereunder (including (x) a defense based on such Receivable or the
Contract therefor not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms (other than as a
result of a discharge in bankruptcy), or any other claim resulting from the sale
of services giving rise to such Receivable or the furnishing or failure to
furnish such services or relating to collection activities with respect to such
Receivable (if such collection activities were performed by any Originator or
any Affiliate thereof acting as the Servicer or a Sub-Servicer) and
(y) resulting from or in connection with any Dilution Factors);

(v) any products liability claim or other claim arising out of or in connection
with services that are the subject of any Contract;

 

Receivables Sale and Servicing Agreement

 

16



--------------------------------------------------------------------------------

(vi) the commingling of Collections with respect to Transferred Receivables by
any Originator at any time with its other funds or the funds of any other
Person;

(vii) any failure by such Originator to cause the filing of, or any delay in
filing, financing statements or to cause the effectiveness of other similar
instruments or documents under the UCC of any applicable jurisdiction or any
other applicable laws with respect to any Receivable that is the subject of a
Transfer hereunder, any Collections in respect thereof, the Collection Accounts
or the Lockboxes, whether at the time of any such Transfer or at any subsequent
time, in each case, to the extent such filing or effectiveness is necessary to
maintain the perfection and priority of Buyer’s interest in such property;

(viii) any investigation, litigation or proceeding related to this Agreement or
any other Related Document or the ownership of Receivables or Collections with
respect thereto or any other investigation, litigation or proceeding relating to
the Buyer, the Servicer or any Originator in which any Indemnified Person
becomes involved as a result of any of the transactions contemplated hereby or
by any other Related Document;

(ix) any claim brought by any Person other than a Buyer Indemnified Person
arising from any activity by such Originator or any of its Affiliates in
servicing, administering or collecting any Transferred Receivables;

(x) any failure of (x) a Collection Account Bank to comply with the terms of the
applicable Collection Account Agreement or (y) the Concentration Account Bank to
comply with the terms of the Concentration Account Agreement;

(xi) any action or omission by such Originator which reduces or impairs the
rights of the Buyer or any of its assigns with respect to any Transferred
Receivable or the value of any such Receivable;

(xii) any attempt by any Person to void any Transfer or the Lien granted
hereunder under statutory provisions or common law or equitable action;

(xiii) any Termination Event described in Section 8.01(d) or (e); or

(xiv) any withholding, deduction or Charge imposed upon any payments with
respect to any Transferred Receivable, any Borrower Assigned Agreement or any
other Borrower Collateral.

Section 5.02. Indemnities by the Servicer.

(a) Without limiting any other rights that a Buyer Indemnified Person may have
hereunder or under applicable law, the Servicer hereby agrees to indemnify and
hold harmless each Buyer Indemnified Person from and against any and all
Indemnified Amounts that may be claimed or asserted against or incurred by any
such Buyer Indemnified Person in connection with or arising out of the
collection activities of the Servicer hereunder or out of any breach by the
Servicer of its obligations hereunder or under any other Related Document;
provided, that the Servicer shall not be liable for any indemnification to a
Buyer Indemnified Person to the extent that any such Indemnified Amount
(x) results from such Buyer Indemnified Person’s gross negligence or willful
misconduct, in each case as finally determined by a court of competent
jurisdiction, or (y) constitutes recourse for uncollectible or uncollected
Transferred Receivables as a result of the insolvency, bankruptcy or the failure
(without cause or justification) or

 

Receivables Sale and Servicing Agreement

 

17



--------------------------------------------------------------------------------

inability on the part of the related Obligor to perform its obligations
thereunder. Without limiting the generality of the foregoing, the Servicer shall
pay on demand to each Buyer Indemnified Person any and all Indemnified Amounts
relating to or resulting from:

(i) reliance on any representation or warranty made or deemed made by the
Servicer (or any of its officers) under or in connection with this Agreement or
any other Related Document (without regard to any qualifications concerning the
occurrence or non-occurrence of a Material Adverse Effect or similar concepts of
materiality) or on any other information delivered by the Servicer pursuant
hereto or thereto that shall have been incorrect when made or deemed made or
delivered;

(ii) the failure by the Servicer to comply with any term, provision or covenant
contained in this Agreement, any other Related Document or any agreement
executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation;

(iii) the imposition of any Adverse Claim with respect to any Transferred
Receivable or the Borrower Collateral as a result of any action taken by the
Servicer;

(iv) any Event of Servicer Termination described in Section 8.01(c) or (d);

(v) the commingling of Collections with respect to Transferred Receivables by
the Servicer at any time with its other funds or the funds of any other Person;

(vi) any investigation, litigation or proceeding relating to the Servicer in
which any Buyer Indemnified Person becomes involved as a result of any of the
transactions contemplated by the Related Documents;

(vii) any action or omission by the Servicer which reduces or impairs the rights
of the Buyer, the Administrative Agent or any Secured Party with respect to any
Transferred Receivable or the value of any Transferred Receivable; or

(viii) any claim brought by any Person other than a Buyer Indemnified Person
arising from any activity by the Servicer or any of its Affiliates in servicing,
administering or collecting an Transferred Receivables.

(b) Any Indemnified Amounts subject to the indemnification provisions of this
Section 5.02 shall be paid by the Servicer to the Buyer Indemnified Person
entitled thereto within 10 calendar days following demand therefor.

ARTICLE VI

MISCELLANEOUS

Section 6.01. Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice,

 

Receivables Sale and Servicing Agreement

 

18



--------------------------------------------------------------------------------

demand, request, consent, approval, declaration or other communication shall be
in writing and shall be deemed to have been validly served, given or delivered
(a) upon the earlier of actual receipt and three Business Days after deposit in
the United States Mail, registered or certified mail, return receipt requested,
with proper postage prepaid, (b) upon transmission, when sent by email of the
signed notice in PDF form or facsimile transmission (with such email or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 6.01), (c) one Business
Day after deposit with a reputable overnight courier with all charges prepaid or
(d) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address or facsimile
number set forth below in this Section 6.01 or to such other address (or
facsimile number) as may be substituted by notice given as herein provided:

Each Originator:

c/o Cumulus Media Holdings Inc.

3280 Peachtree Road, N.W., Suite 2300

Atlanta, GA 30305

Attention: Richard Denning, JP Hannan, David Gould

Facsimile: 404-260-6877

With a copy which shall not constitute notice to:

Jones Day

1420 Peachtree Street, N.E., Suite 800

Atlanta, Georgia 30309

Attention: John E. Zamer, Esq.; David Conroy, Esq.

Telecopy: (404) 581-8330; (212) 755-7306

Buyer:

CMI Receivables Funding LLC

c/o Cumulus Media Holdings Inc.

3280 Peachtree Road, N.W., Suite 2300

Atlanta, GA 30305

Attention: Richard Denning, JP Hannan, David Gould

Facsimile: 404-260-6877

With a copy which shall not constitute notice to:

Jones Day

1420 Peachtree Street, N.E., Suite 800

Atlanta, Georgia 30309

Attention: John E. Zamer, Esq.; David Conroy, Esq.

Telecopy: (404) 581-8330; (212) 755-7306

Servicer:

c/o Cumulus Media Holdings Inc.

3280 Peachtree Road, N.W., Suite 2300

Atlanta, GA 30305

Attention: Richard Denning, JP Hannan, David Gould

Facsimile: 404-260-6877

 

Receivables Sale and Servicing Agreement

 

19



--------------------------------------------------------------------------------

With a copy which shall not constitute notice to:

Jones Day

1420 Peachtree Street, N.E., Suite 800

Atlanta, Georgia 30309

Attention: John E. Zamer, Esq.; David Conroy, Esq.

Telecopy: (404) 581-8330; (212) 755-7306

Without limiting the generality of the foregoing, all notices to be provided to
the Buyer hereunder shall be delivered to both the Buyer and the Administrative
Agent under the Funding Agreement, and shall be effective only upon such
delivery to the Administrative Agent in accordance with the terms of the Funding
Agreement. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Failure or delay in delivering
copies of any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Buyer) designated in any written
communication provided hereunder to receive copies shall in no way adversely
affect the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication. Notwithstanding the foregoing, whenever it
is provided herein that a notice is to be given to any other party hereto by a
specific time, such notice shall only be effective if actually received by such
party prior to such time, and if such notice is received after such time or on a
day other than a Business Day, such notice shall only be effective on the
immediately succeeding Business Day.

Section 6.02. No Waiver; Remedies. Buyer’s failure, at any time or times, to
require strict performance by the Originators of any provision of this Agreement
or any Receivables Assignment shall not waive, affect or diminish any right of
Buyer thereafter to demand strict compliance and performance herewith or
therewith. Any suspension or waiver of any breach or default hereunder shall not
suspend, waive or affect any other breach or default whether the same is prior
or subsequent thereto and whether the same or of a different type. None of the
undertakings, agreements, warranties, covenants and representations of any
Originator contained in this Agreement or any Receivables Assignment, and no
breach or default by any Originator hereunder or thereunder, shall be deemed to
have been suspended or waived by Buyer unless such waiver or suspension is by an
instrument in writing signed by an officer of or other duly authorized signatory
of Buyer and directed to such Originator specifying such suspension or waiver.
Buyer shall not waive any of the provisions set forth in Section 4.01(v) or
Section 4.02(m) if such waiver would adversely affect the Ratings. Buyer’s
rights and remedies under this Agreement shall be cumulative and nonexclusive of
any other rights and remedies that Buyer may have under any other agreement,
including the other Related Documents, by operation of law or otherwise.
Recourse to the Receivables shall not be required.

Section 6.03. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of each Originator, Servicer and Buyer and their
respective successors and permitted assigns, except as otherwise provided
herein. No Originator nor the Servicer may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder without
the prior express written consent of Buyer. Any such purported assignment,
transfer, hypothecation or other conveyance by any Originator without the prior
express written consent of Buyer, shall be void. Each Originator and the
Servicer acknowledges that Buyer may assign its rights granted hereunder,
including the benefit of any indemnities under Article V, and upon such
assignment, such assignee shall have, to the extent of such assignment, all
rights of Buyer hereunder and, to the extent permitted under the Funding
Agreement, may in turn assign such rights. Each Originator and the Servicer
agrees that, upon any such assignment, such assignee may enforce directly,
without joinder of Buyer, the rights set forth in this Agreement. All such
assignees, including parties to the Funding Agreement in the case of any
assignment to such parties, shall be third party beneficiaries of, and shall be
entitled to enforce Buyer’s rights and remedies under, this Agreement to the
same extent as Buyer or any of its designated representatives may do. The terms
and provisions of this Agreement are for the purpose of defining the relative
rights and obligations of each Originator, the Servicer and Buyer with respect
to the transactions contemplated hereby and, except for the Secured Parties and
the Administrative Agent, no Person shall be a third party beneficiary of any of
the terms and provisions of this Agreement.

 

Receivables Sale and Servicing Agreement

 

20



--------------------------------------------------------------------------------

Section 6.04. Termination; Survival of Obligations.

(a) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Termination Date.

(b) Except as otherwise expressly provided herein or in any other Related
Document, no termination or cancellation (regardless of cause or procedure) of
any commitment made by Buyer under this Agreement shall in any way affect or
impair the obligations, duties and liabilities of any Originator, the Servicer
or the rights of Buyer relating to any unpaid portion of any and all recourse
and indemnity obligations of such Originator or the Servicer to Buyer, including
those set forth in Sections 4.04, 5.01, 6.12, 6.14 and 6.15, due or not due,
liquidated, contingent or unliquidated or any transaction or event occurring
prior to such termination, or any transaction or event, the performance of which
is required after the Commitment Termination Date. Except as otherwise expressly
provided herein or in any other Related Document, all undertakings, agreements,
covenants, warranties and representations of or binding upon each Originator and
the Servicer, and all rights of Buyer hereunder, all as contained in the Related
Documents, shall not terminate or expire, but rather shall survive any such
termination or cancellation and shall continue in full force and effect until
the Termination Date; provided, that the rights and remedies pursuant to
Sections 4.04, the indemnification and payment provisions of Article V, and the
provisions of Sections 4.03(i), 6.03, 6.12 and 6.14 shall be continuing and
shall survive any termination of this Agreement.

Section 6.05. Complete Agreement; Modification of Agreement. This Agreement and
the other Related Documents constitute the complete agreement between the
parties with respect to the subject matter hereof and thereof, supersede all
prior agreements and understandings relating to the subject matter hereof and
thereof, and may not be modified, altered or amended except as set forth in
Section 6.06.

Section 6.06. Amendments and Waivers. No amendment, modification, termination or
waiver of any provision of this Agreement, or any consent to any departure by
any Originator therefrom, shall in any event be effective unless the same shall
be in writing and signed by each of the parties hereto; provided, that, prior to
the Termination Date, no amendment, modification, termination or waiver of any
provision of this Agreement, or any consent to any departure by any Originator
or the Servicer therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Administrative Agent. No consent or demand in
any case shall, in itself, entitle any party to any other consent or further
notice or demand in similar or other circumstances.

Section 6.07. Governing Law, Jurisdiction and Waiver of Jury Trial.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Related Document shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower and each other Transaction Party
executing this Agreement hereby accepts for itself and in respect of its
Property, generally and

 

Receivables Sale and Servicing Agreement

 

21



--------------------------------------------------------------------------------

unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of Administrative Agent to commence any
proceeding in the federal or state courts of any other jurisdiction to the
extent Administrative Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the Related Documents. The
parties hereto (and, to the extent set forth in any other Related Document, each
other Transaction Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.

(c) Service of Process. Each Transaction Party hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Related
Document by any means permitted by applicable Requirements of Law, including by
the mailing thereof (by registered or certified mail, postage prepaid) to the
address of the Borrower specified herein (and shall be effective when such
mailing shall be effective, as provided therein). Each Transaction Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 12.09 shall
affect the right of Administrative Agent or any Lender to serve process in any
other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Transaction Party in any other
jurisdiction.

(e) Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER RELATED
DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER
APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

Section 6.08. Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.

Section 6.09. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

Section 6.10. Section Titles. The section titles and table of contents contained
in this Agreement are provided for ease of reference only and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.

Section 6.11. No Setoff. Each Originator’s obligations under this Agreement
shall not be affected by any right of setoff, counterclaim, recoupment, defense
or other right such Originator might have against Buyer, all of which rights are
hereby expressly waived by such Originator.

 

Receivables Sale and Servicing Agreement

 

22



--------------------------------------------------------------------------------

Section 6.12. Confidentiality.

(a) Except to the extent otherwise required by applicable law, as required to be
filed publicly with the Securities and Exchange Commission, or unless the
Administrative Agent shall otherwise consent in writing, each Originator, the
Servicer and Buyer agree to maintain the confidentiality of this Agreement (and
all drafts hereof and documents ancillary hereto) in its communications with
third parties (other than its directors, officers, employees, accountants or
counsel and any Secured Parties) Person and otherwise not to disclose, deliver
or otherwise make available to any third party (other than its directors,
officers, employees, accountants or counsel) the original or any copy of all or
any part of this Agreement (or any draft hereof and documents ancillary hereto)
except to a Secured Party.

(b) Each Originator and the Servicer agrees that it shall not (and shall not
permit any of its Subsidiaries to) issue any news release or make any public
announcement pertaining to the transactions contemplated by this Agreement and
the Related Documents without the prior written consent of Buyer (which consent
shall not be unreasonably withheld) unless such news release or public
announcement is required by law, in which case such Originator or the Servicer
shall consult with Buyer prior to the issuance of such news release or public
announcement.

(c) Except to the extent otherwise required by applicable law, or in connection
with any judicial or administrative proceedings, as required to be filed
publicly with the Securities Exchange Commission, or unless the Originators and
the Servicer otherwise consent in writing, the Buyer agrees (i) to maintain the
confidentiality of (A) this Agreement (and all drafts hereof and documents
ancillary hereto) and (B) all other confidential proprietary information with
respect to the Originators, the Servicer and their respective Affiliates and
each of their respective businesses obtained by the Buyer in connection with the
structuring, negotiation and execution of the transactions contemplated herein
and in the other documents ancillary hereto, in each case, in its communications
with third parties other than any Originator or the Servicer, and (ii) not to
disclose, deliver, or otherwise make available to any third party (other than
its directors, officers, employees, accountants or counsel) the original or any
copy of all or any part of this Agreement (or any draft hereof and documents
ancillary hereto) except to any Originator. Notwithstanding the foregoing, Buyer
shall be permitted to disclose copies of this Agreement and the confidential
proprietary information described above to (1) each Secured Party and each
Secured Party’s and their respective Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and to not disclose or use such Information in
violation of Regulation FD (17 C.F.R. § 243.100-243.103)); (2) any regulatory
authority (it being understood that it will to the extent reasonably practicable
provide the Originators and/or the Servicer with an opportunity to request
confidential treatment from such regulatory authority), (3) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (4) to any other party to the Funding Agreement, (5) to the extent
required in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Related Document or
the enforcement of rights hereunder or thereunder, (6) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee or pledgee of (or participant in), or any prospective assignee or
pledgee of (or participant in), any of its rights or obligations under this
Agreement, (7) with the consent of the applicable Originator or Servicer or
(8) to the extent such Agreement or other information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Buyer or Secured Party on a nonconfidential basis from a source
other than the Parent or any Subsidiary thereof.

 

Receivables Sale and Servicing Agreement

 

23



--------------------------------------------------------------------------------

Section 6.13. Further Assurances.

(a) Each Originator shall, at its sole cost and expense, upon request of Buyer,
promptly and duly execute and deliver any and all further instruments and
documents and take such further actions that may be necessary or desirable or
that Buyer may reasonably request to carry out more effectively the provisions
and purposes of this Agreement or any other Related Document or to obtain the
full benefits of this Agreement and of the rights and powers herein granted,
including (i) using its best efforts to secure all consents and approvals
necessary or appropriate for the assignment to or for the benefit of Buyer of
any Transferred Receivable held by such Originator or in which such Originator
has any rights not heretofore assigned, and (ii) filing any financing or
continuation statements under the UCC with respect to the ownership interests or
Liens granted hereunder or under any other Related Document. Each Originator
hereby authorizes Buyer, to file any such financing or continuation statements
without the signature of such Originator to the extent permitted by applicable
law. A carbon, photographic or other reproduction of this Agreement or of any
notice or financing statement covering the Transferred Receivables or any part
thereof shall be sufficient as a notice or financing statement where permitted
by law. If any amount payable under or in connection with any of the Transferred
Receivables is or shall become evidenced by any instrument, such instrument,
other than checks and notes received in the ordinary course of business, shall
be duly endorsed in a manner satisfactory to Buyer immediately upon such
Originator’s receipt thereof and promptly delivered to Buyer.

(b) If any Originator fails to perform any agreement or obligation under this
Section 6.13, Buyer may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the reasonable expenses of
Buyer incurred in connection therewith shall be payable by such Originator upon
demand of Buyer.

Section 6.14. Fees and Expenses. In addition to its indemnification obligations
pursuant to Article V, each Originator agrees, jointly and severally, to pay on
demand all costs and expenses incurred by Buyer in connection with the
negotiation, preparation, execution and delivery of this Agreement and the other
Related Documents, including the reasonable fees and out-of-pocket expenses
incurred by Buyer, (including any such amounts owed by Buyer in connection with
its financing of the Transfers hereunder), for counsel, advisors, consultants
and auditors retained in connection with the transactions contemplated hereby
and advice in connection therewith, and each Originator agrees, jointly and
severally, to pay all costs and expenses, if any (including reasonable
attorneys’ fees and expenses but excluding any costs of enforcement or
collection of the Transferred Receivables), in connection with the enforcement
of this Agreement and the other Related Documents.

Section 6.15. Nonrecourse Obligations Notwithstanding any provision in any other
Section of this Agreement to the contrary, any obligation of Buyer to pay any
amounts payable to the Originators pursuant to this Agreement shall be without
recourse to the Buyer except to the extent that funds from Advances or
Collections are available to the Buyer pursuant to the terms of the Funding
Agreement for such payment (collectively, the “Buyer Available Amounts”), in the
event that amounts payable to the Originators pursuant to this Agreement exceed
the Buyer Available Amounts, the excess of the amounts due hereunder (and
subject to this Section 6.15) over the Buyer Available Amounts paid shall not
constitute a “claim” under Section 101(5) of the Bankruptcy Code against Buyer
until such time as the Buyer has Buyer Available Amounts.

 

Receivables Sale and Servicing Agreement

 

24



--------------------------------------------------------------------------------

ARTICLE VII

SERVICER PROVISIONS

Section 7.01. Appointment of the Servicer. Buyer hereby appoints the Servicer as
its agent to service the Transferred Receivables and, in accordance with the
Related Documents, to enforce Buyer’s rights and interests in and under each
Transferred Receivable and Contract therefor and to serve in such capacity until
the termination of its responsibilities pursuant to Sections 8.01 or 9.01. In
connection therewith, the Servicer hereby accepts such appointment and agrees to
perform the duties and obligations set forth herein. The Servicer may, with the
prior written consent of the Buyer, subcontract with a Sub-Servicer for the
collection, servicing or administration of the Transferred Receivables;
provided, that (i) the Servicer shall remain liable for the performance of the
duties and obligations of such Sub-Servicer pursuant to the terms hereof,
(ii) any Sub-Servicing Agreement that may be entered into and any other
transactions or services relating to the Transferred Receivables involving a
Sub-Servicer shall be deemed to be between the Sub-Servicer and the Servicer
alone, and Buyer shall not be deemed a party thereto and shall have no
obligations, duties or liabilities with respect to the Sub-Servicer and
(iii) each Sub-Servicing Agreement shall expressly provide that it shall
automatically terminate upon the termination of the Servicer’s responsibilities
hereunder in accordance with the terms hereof.

Section 7.02. Duties and Responsibilities of the Servicer.

(a) Subject to the provisions of this Agreement, the Servicer shall conduct the
servicing, administration and collection of the Transferred Receivables and
shall take, or cause to be taken, all actions that (i) may be necessary or
advisable to service, administer and collect each Transferred Receivable from
time to time, (ii) the Servicer would take if the Transferred Receivables were
owned by the Servicer, and (iii) are consistent with the Credit and Collection
Policies and industry practice for the servicing of accounts receivable similar
to such Transferred Receivables.

(b) In addition to the foregoing, in order to ensure that the Buyer has adequate
funding for the purchase of Receivables hereunder, the Servicer shall be
responsible for the following:

(i) preparation and delivery on behalf of Buyer all Borrowing Requests,
Repayment Notices and Reports and other notices and reports contemplated under
the Funding Agreement;

(ii) calculation and monitoring of the Borrowing Base and the components
thereof, and whether the Receivables included in the calculation of the Net
Receivables Balance constitute fact Eligible Receivables; and

(iii) maintenance and administration of the Collection Accounts and the
Concentration Account in accordance with Article VIII of the Funding Agreement.

Section 7.03. Collections on Receivables.

(a) In the event that the Servicer is unable to determine the specific
Transferred Receivables on which Collections have been received from the Obligor
thereunder, the parties agree that such Collections shall be deemed to have been
received on such Receivables in the order in which they were originated with
respect to such Obligor. In addition, if an Obligor is an obligor on Transferred
Receivables and any other Receivables or indebtedness owed to any Originator,
the Parent or any of their respective Affiliates then, unless otherwise required
by applicable law, Collections on such Transferred Receivables or other
Receivables or indebtedness shall be treated first, as a Collection of any
Transferred Receivables of such Obligor, in the order in which they were
originated, before being applied to any other Receivables or other indebtedness
of such Obligor. In the event that the Servicer is unable to determine the
specific Transferred Receivables on which discounts, offsets or other non-cash
reductions have been granted or made with respect to the Obligor thereunder, the
parties agree for purposes of this Agreement only that such reductions shall be
deemed to have been granted or made (i) prior to a Termination Event, on such
Receivables as determined by the Servicer, and (ii) from and after the
occurrence of a Termination Event, in the reverse order in which they were
originated with respect to such Obligor.

 

Receivables Sale and Servicing Agreement

 

25



--------------------------------------------------------------------------------

(b) If the Servicer determines that amounts unrelated to the Transferred
Receivables (the “Unrelated Amounts”) have been deposited in any Account, then
the Servicer shall provide written evidence thereof to the Buyer no later than
the first Business Day following the day on which the Servicer had actual
knowledge thereof, which evidence shall be provided in writing and shall be
otherwise satisfactory to Buyer.

(c) Authorization of the Servicer. Buyer hereby authorizes the Servicer to take
any and all reasonable steps in its name and on its behalf necessary or
desirable and not inconsistent with the rights of the Buyer hereunder, in the
determination of the Servicer, to (a) collect all amounts due under any
Transferred Receivable, including endorsing the applicable name on checks and
other instruments representing Collections on such Receivable, and executing and
delivering any and all instruments of satisfaction or cancellation or of partial
or full release or discharge and all other comparable instruments with respect
to any such Receivable and (b) after any Transferred Receivable becomes a
Delinquent Receivable or a Defaulted Receivable and to the extent permitted
under and in compliance with applicable law and regulations, commencing
proceedings with respect to the enforcement of payment of any such Receivable
and the Contract therefor and adjusting, settling or compromising any payments
due thereunder, in each case to the same extent as the applicable Originator
could have done if it had continued to own such Receivable. The Borrower shall
furnish the Servicer with any powers of attorney and other documents necessary
or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder. Notwithstanding anything to the contrary
contained herein, the Buyer shall have the absolute and unlimited right to
direct the Servicer (at the Servicer’s expense) (i) to commence or settle any
legal action to enforce collection of any Transferred Receivable or (ii) to
foreclose upon, repossess or take any other action that the Buyer deems
necessary or advisable with respect thereto. In no event shall the Servicer be
entitled to make Buyer or any Secured Party a party to any Litigation without,
as the case may be, Buyer or such Secured Party’s express prior written consent.

(d) Servicing Fees. As compensation for its servicing activities and as
reimbursement for its reasonable expenses in connection therewith, the Servicer
shall be entitled to receive the Servicing Fees monthly on each Settlement Date.
Such Servicing Fees shall be payable from available funds in accordance with
Section 2.07 and 2.08 of the Funding Agreement. The Servicer shall be required
to pay for all expenses incurred by it in connection with its activities
hereunder (including any payments to accountants, counsel or any other Person)
and shall not be entitled to any payment therefor other than the Servicing Fees.

Section 7.04. Covenants of the Servicer. The Servicer covenants and agrees that
from and after the Effective Date and until the Termination Date:

(a) Compliance with Agreements and Applicable Laws. The Servicer shall perform
each of its obligations under this Agreement and the other Related Documents.
The Servicer shall comply with all federal, state and local laws and regulations
applicable to it and the Transferred Receivables, including those relating to
truth in lending, retail installment sales, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices, privacy,
licensing, taxation, ERISA and labor matters and environmental laws and
environmental permits, except, in each case, where the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect.

(b) Maintenance of Existence and Conduct of Business. The Servicer shall: (i) do
or cause to be done all things necessary to preserve and keep in full force and
effect its organizational existence; (ii) continue to conduct its business
substantially as now conducted or is similar, reasonably related, incidental,
complementary or ancillary thereto; and (iii) at all times maintain, preserve
and protect all of its material assets and properties which are necessary in the
conduct of its business, including all material licenses, permits, charters and
registrations, except for licenses, permits, charters or registrations the loss
of would not reasonably be expected to result in a Material Adverse Effect.

 

Receivables Sale and Servicing Agreement

 

26



--------------------------------------------------------------------------------

(c) Deposit of Collections. The Servicer shall deposit or cause to be deposited
promptly into a Lockbox or Collection Account, and in any event no later than
the second Business Day after receipt thereof, all Collections it may receive
with respect to any Transferred Receivable, including any amounts held in the
Operating Account.

(d) Compliance with Credit and Collection Policies. The Servicer shall comply in
all material respects with the Credit and Collection Policies with respect to
each Transferred Receivable and the Contract therefor. The Servicer shall not
extend, amend, forgive, discharge, compromise, waive, cancel or otherwise modify
the terms of any Transferred Receivable or amend, modify or waive any term or
condition of any Contract related thereto, except that the Servicer may
(i) reduce the Outstanding Balance of a Receivable as required to reflect any
Dilution Factors and (ii) take such actions, to the extent permitted by the
Credit and Collection Policies, as the Servicer may deem reasonably necessary or
desirable in order to maximize Collections with respect to any past-due
Receivable (it being understood that, to the extent that any such modification
causes any Receivable to fail one or more of the criteria set forth in the
definition of “Eligible Receivable” in Annex X hereto, such Receivable shall
cease to be an Eligible Receivable for purposes of this Agreement).

(e) Ownership of Transferred Receivables; Servicing Records. The Servicer shall
(i) identify the Transferred Receivables clearly and unambiguously in its
Servicing Records to reflect that such Transferred Receivables are the property
of the Buyer and that a Lien on such Transferred Receivables has been granted to
the Administrative Agent for the benefit of the Lenders; (ii) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing such Receivables in the
event of the destruction of any originals thereof) as are necessary or advisable
in accordance with industry practice (1) to reflect promptly (a) all payments
received and all credits and extensions granted with respect to such Receivables
and (b) any other reductions in the Outstanding Balance of the Receivables on
account of Dilution Factors; and (2) to determine no less frequently than the
date the Reports are due under the Funding Agreement, whether each Transferred
Receivable then outstanding qualifies as an Eligible Receivable; (iii) by no
later than the Effective Date, mark conspicuously with a legend, in form and
substance satisfactory to the Buyer, its books and records (including computer
records) and credit files pertaining to the Borrower Collateral, and its file
cabinets or other storage facilities where it maintains information pertaining
thereto, to evidence the assignment of the Receivables under this Agreement and
the assignment and Liens granted pursuant to the Funding Agreement. Upon the
occurrence and during the continuance of a Termination Event, the Servicer shall
deliver and turn over such books and records to the Buyer or its representatives
at any time on demand. The Servicer shall permit any representative of the Buyer
to inspect such books and records and shall provide photocopies thereof to Buyer
as more specifically set forth in Section 7.04(h).

(f) Payment and Performance of Charges and other Obligations.

(i) Subject to Section 7.04(e)(ii), the Servicer shall pay, perform and
discharge or cause to be paid, performed and discharged promptly all charges and
claims payable by it, including (A) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, and (B) lawful claims for labor, materials, supplies and services or
otherwise before any amount thereof shall become past due.

 

Receivables Sale and Servicing Agreement

 

27



--------------------------------------------------------------------------------

(ii) The Servicer may in good faith contest, by appropriate proceedings, the
validity or amount of any charges or claims described in Section 7.04(e)(i);
provided that (A) adequate reserves with respect to such contest are maintained
on the books of the Servicer, in accordance with GAAP, (B) such contest is
maintained and prosecuted continuously and with diligence and (C) none of the
Borrower Collateral becomes subject to forfeiture or loss as a result of such
contest, (D) no Lien shall be imposed to secure payment of such charges or
claims other than inchoate tax liens.

(g) Access. The Servicer agrees to provide Buyer and the Buyer’s officers,
employees, directors, agents and representatives with all access that the
Originators have covenanted and agreed to provide to the Buyer in
Section 4.02(b).

(h) Communication with Accountants. If a Termination Event has occurred and is
continuing, the Servicer authorizes Buyer to discuss matters relating to the
Transferred Receivables or its performance under this Agreement or the other
Related Documents or its affairs, finances and accounts directly with its
independent certified public accountants (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract).

(i) Collection of Transferred Receivables. In connection with the collection of
amounts due or to become due under the Transferred Receivables, the Borrower
Assigned Agreements and any other Borrower Collateral, the Servicer shall take
such action as it, and from and after the occurrence and during the continuance
of a Termination Event, the Buyer may deem necessary or desirable to enforce
collection of the Transferred Receivables, the Borrower Assigned Agreements and
the other Borrower Collateral; provided that applicable Originator may, rather
than commencing any such action or taking any other enforcement action, at its
option, elect to pay to the Buyer, for deposit into the Agent Account, an amount
equal to the Outstanding Balance of any such Transferred Receivable. If a
Trigger Event is continuing, then the Buyer (or the Administrative Agent) may,
without prior notice to any Originator or the Servicer, (x) deliver Notices of
Exclusive Control to exercise its right to take exclusive ownership and control
of (1) the Collections and the Collection Accounts in accordance with the terms
of the applicable Collection Account Agreements and (2) the Concentration
Account and an account of the Borrower (in which case the Servicer shall be
required to deposit any Collections it then has in its possession or at any time
thereafter receives, immediately in the Agent Account) and (y) notify any
Obligor under any Transferred Receivable or obligors under the Borrower Assigned
Agreements of the sale to Buyer of such Transferred Receivables and of the
pledge of such Transferred Receivables or Borrower Assigned Agreements, as the
case may be, to the Administrative Agent and direct that payments of all amounts
due or to become due to the Buyer thereunder be made directly to the Buyer or
any servicer, collection agent or Lockbox or other account designated by the
Buyer and the Buyer may enforce collection of any such Transferred Receivable or
the Borrower Assigned Agreements and adjust, settle or compromise the amount or
payment thereof. The Buyer shall provide prompt notice to the Servicer of any
such notification of assignment, pledge or direction of payment to the Obligors
under any Transferred Receivables.

(j) Performance of Borrower Assigned Agreements. The Servicer shall (i) perform
and observe all the terms and provisions of the Borrower Assigned Agreements to
be performed or observed by it, maintain the Borrower Assigned Agreements in
full force and effect, enforce the Borrower Assigned Agreements in accordance
with their terms and take all action as may from time to time be requested by
the Buyer in order to accomplish the foregoing, and (ii) upon the request of and
as directed by the Buyer, make such demands and requests to any other party to
the Borrower Assigned Agreements as are permitted to be made by the Servicer
thereunder.

(k) License for Use of Software and Other Intellectual Property. Unless
expressly prohibited by the licensor thereof or any provision of applicable law,
if any, the Servicer hereby grants to the Buyer (and to the Administrative Agent
on behalf of the Lenders as assignee of the Buyer) a limited license to

 

Receivables Sale and Servicing Agreement

 

28



--------------------------------------------------------------------------------

use, without charge, the Servicer’s computer programs, software, printouts and
other computer materials, technical knowledge or processes, data bases,
materials, trademarks, registered trademarks, trademark applications, service
marks, registered service marks, service mark applications, patents, patent
applications, trade names, rights of use of any name, labels, fictitious names,
inventions, designs, trade secrets, goodwill, registrations, copyrights,
copyright applications, permits, licenses, franchises, customer lists, credit
files, correspondence, and advertising materials or any property of a similar
nature, as it pertains to the Transferred Receivables and the other Borrower
Collateral, or any rights to any of the foregoing, only as reasonably required
in connection with the collection of the Transferred Receivables and the
advertising for sale, and selling any of the Borrower Collateral, or exercising
of any other remedies with respect thereto, and the Servicer agrees that its
rights under all licenses and franchise agreements shall inure to the Buyer (and
to the Administrative Agent on behalf of the Lenders as assignee of the Buyer)
for purposes of the limited license granted herein. Except upon the occurrence
and during the continuation of a Termination Event, the Buyer agrees not to use
(and shall cause the Administrative Agent to covenant not to use) any such
license without giving the Servicer prior written notice.

(l) Deposit of Collections. The Servicer shall (and shall cause each of its
Affiliates to) (i) instruct all Obligors to remit all payments with respect to
any Transferred Receivables directly into a Lockbox or a Collection Account, and
(ii) deposit or cause to be deposited promptly into a Lockbox or a Collection
Account, and in any event no later than the first Business Day after receipt
thereof, all Collections it may receive in respect of Transferred Receivables
(and until so deposited, all such Collections shall be held in trust for the
benefit of Buyer and its assigns (including the Administrative Agent and the
Lenders). The Servicer shall not make or permit to be made deposits into a
Lockbox or a Collection Account other than in accordance with this Agreement and
the other Related Documents. Without limiting the generality of the foregoing,
the Servicer shall ensure that no Collections or other proceeds with respect to
a Receivable reconveyed to any Originator pursuant to Section 4.04 hereof are
paid or deposited into any Lockbox or Collection Account. Within sixty days of
the Closing Date, (A) the Servicer shall (and shall cause the Buyer to) cause
the Operating Account to be designated a Collection Account and be subject to a
fully executed Collection Account Agreement and (B) the Servicer shall (and
shall cause the Buyer to) shall establish a separate account for all amounts
held in the Operating Account that are not Transferred Receivables and transfer
all such amounts to such separate account. Notwithstanding any provision in this
Agreement or any other Related Document, the existence of the Operating Account,
the commingling of funds therein or the payment of Obligors to such account for
such sixty day period after the Closing Date, shall not constitute a Termination
Event, an Event of Servicer Termination, an Incipient Termination Event or Event
of Default.

(m) Commingling. Except as provided in Section 6.1(d) of the Funding Agreement,
the Servicer shall not (and shall cause each other member of the Parent Group
not to) deposit or permit the deposit of any funds that do not constitute
Collections of Transferred Receivables into any Lockbox or Collection Account
except as otherwise permitted by Section 4.03(k) hereof. If any funds not
constituting Collections of Transferred Receivables are nonetheless deposited
into a Lockbox or Collection Account and the Servicer so notifies Buyer, Buyer
shall promptly remit any such amounts to the applicable Originator. So long as
any Transferred Receivables of an Obligor remain unpaid, the Servicer shall not
instruct such Obligor to remit Collections of any Receivables to any Person or
account other than to a Lockbox or Collection Account.

(n) Separate Identity. The Servicer shall comply with Section 4.02(i) to the
same extent as if it were an Originator.

Section 7.05. Reporting Requirements of the Servicer. The Servicer hereby agrees
that, from and after the Effective Date and the Termination Date, it shall
prepare and deliver or cause to be prepared and delivered to the Lenders and the
Administrative Agent, on behalf of the Buyer, the financial statements, notices,
reports, and other information set forth in Annex 5.02 to the Funding Agreement
at the times, to the Persons and in the manner set forth in Annex 5.02 of the
Funding Agreement.

 

Receivables Sale and Servicing Agreement

 

29



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF SERVICER TERMINATION

Section 8.01. Events of Servicer Termination. If any of the following events
(each, an “Event of Servicer Termination”) shall occur (regardless of the reason
therefor):

(a) the Servicer shall (i) fail to make any payment or deposit hereunder when
due and payable and the same shall remain unremedied for one (1) Business Day or
more; (ii) fail to deliver when due any of the reports required to be delivered
pursuant to Section 7.05 or any other report related to the Receivables as
required by the other Related Documents and the same shall remain unremedied for
two (2) Business Days or more; or (iii) fail or neglect to perform, keep or
observe any other provision of this Agreement or the other Related Documents
(other than any provision embodied in or covered by any other clause of this
Section 8.01) and the same shall remain unremedied for two (2) Business Days or
more following the earlier to occur of an Authorized Officer of the Servicer
becoming aware of such breach and the Servicer’s receipt of notice thereof from
the Administrative Agent; or

(b) any of the following shall occur:

(i) the Servicer shall fail to make payment of any monetary damage under any
Related Document and the same shall remain unremedied for two (2) Business Days
or more after notice thereof from the Administrative Agent;

(ii) the Servicer shall fail or neglect to perform, keep or observe any
requirement set forth in Sections 4.01(a)(i), 4.03 or 7.04(b)(i) of this
Agreement; or

(iii) the Servicer shall fail or neglect to perform, keep or observe any
requirement set forth in Section 4.02(i), Section 7.04(c), 7.04(m) of this
Agreement and the same shall remain unremedied for two (2) Business Days after
the date specified for performance of any such requirement;

(iv) the Servicer shall fail or neglect to perform, keep or observe any other
covenant or other provision of this Agreement or the other Related Documents
(other than any provision embodied in or covered by any other clause of this
Section 8.01) and the same shall remain unremedied for thirty (30) days or more
following the earlier to occur of an Authorized Officer of the Servicer becoming
aware of such breach and the Servicer’s receipt of notice thereof;

(c) (i) the Servicer shall default in any payment of principal of or interest on
any Debt (excluding any intercompany Debt), beyond the period of grace, if any,
provided in the instrument or agreement under which such Debt was created or
(ii) default in the observance or performance of any other agreement or
condition relating to any such Debt or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition shall exist, the effect of which default or other event or condition
is to cause, or to permit the holder or holders of such Debt (or a trustee or
agent on behalf of the holder or holders of such Debt) to cause, without the
giving of notice if required, or any applicable grace period having expired,
provided that the aggregate amount of all such Debt (without duplication of any
Debt in respect thereof) which would then become due or payable as described in
this Section 8.01(c) would equal or exceed $35,000,000; or

 

Receivables Sale and Servicing Agreement

 

30



--------------------------------------------------------------------------------

(d) a case or proceeding shall have been commenced against the Servicer or any
Affiliate which acts as a Sub-Servicer seeking a decree or order in respect of
any such Person (i) under the Bankruptcy Code or any other applicable federal,
state or foreign bankruptcy or other similar law, (ii) appointing a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official)
for any such Person or for any substantial part of such Person’s assets, or
(iii) ordering the winding-up or liquidation of the affairs of any such Person,
and such case or proceeding continues for 60 days unless dismissed or
discharged; provided, however, that such 60-day period shall be deemed
terminated immediately if (x) a decree or order is entered by a court of
competent jurisdiction with respect to a case or proceeding described in this
subsection (c), or (y) any of the events described in Section 8.01(d) shall have
occurred; or

(e) the Servicer or any Affiliate which acts as a Sub-Servicer shall (i) file a
petition seeking relief under the Bankruptcy Code or any other applicable
federal, state or foreign bankruptcy or other similar law, (ii) consent or fail
to object in a timely and appropriate manner to the institution of any
proceedings under the Bankruptcy Code or any other applicable federal, state or
foreign bankruptcy or similar law or to the filing of any petition thereunder or
to the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) for any such Person or
for any substantial part of such Person’s assets, (iii) make an assignment for
the benefit of creditors, or (iv) take any corporate action in furtherance of
any of the foregoing; or

(f) the Servicer or any Affiliate which acts as a Sub-Servicer generally does
not pay its debts as such debts become due or admits in writing its inability
to, or is generally unable to, pay its debts as such debts become due; or

(g) one or more final judgments or decrees shall be entered into against the
Servicer involving in the aggregate a liability (not paid or fully covered by
insurance) of $35,000,000 or more to the extent that all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within the time required by the terms of such judgment; or

(h) (i) any information contained in any Report is untrue or incorrect in any
respect or (ii) any representation or warranty of the Servicer herein or in any
other Related Document or in any written statement, report, financial statement
or certificate (other than a Report) made or delivered by the Servicer to any
Secured Party hereto or thereto is untrue or incorrect in any material respect
as of the date when made or deemed made and such representation and warranty (it
being understood that such materiality threshold shall not be applicable with
respect to any clause of any representation or warranty which itself contains a
materiality qualification), if relating to any Transferred Receivable, has not
been cured by the repurchase of any such Transferred Receivable pursuant to
Section 4.04; or

(i) a Termination Event shall have occurred or this Agreement shall have been
terminated; or

(j) the Servicer shall assign or purport to assign any of its obligations
hereunder without the prior written consent of the Buyer; or

(k) (i) A Reportable Event shall have occurred; (ii) any Plan that is intended
to be qualified under Section 401(a) of the Code shall lose its qualification;
(iii) a non-exempt Prohibited Transaction shall have occurred with respect to
any Plan; (iv) the Servicer or any ERISA Affiliate shall have failed to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Single Employer Plan or a required contribution to a
Multiemployer Plan, in either case whether or not waived; (v) a determination
shall have been made that any Single Employer Plan is, or is expected to be, in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA); (vi) the Servicer or

 

Receivables Sale and Servicing Agreement

 

31



--------------------------------------------------------------------------------

any ERISA Affiliate shall have incurred any liability under Title IV of ERISA
with respect to the termination of any Single Employer Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Single
Employer Plan; (vii) the Servicer or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan the Servicer or ERISA
Affiliate does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; or (viii) the Servicer or any ERISA Affiliate shall have
received from the sponsor of a Multiemployer Plan a determination that such
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization,
terminated, or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA; and in each case in clauses
(i) through (viii) above, such event or condition, together with all other such
events or conditions if any, would result in a Material Adverse Effect; or

(l) a Change of Control shall occur;

then, and in any such event, the Buyer may, by delivery of a Servicer
Termination Notice to the Servicer, terminate the servicing responsibilities of
the Servicer hereunder, without demand, protest or further notice of any kind,
all of which are hereby waived by the Servicer. Upon the delivery of any such
notice, all authority and power of the Servicer under this Agreement shall pass
to and be vested in the Successor Servicer acting pursuant to Section 9.02;
provided, that notwithstanding anything to the contrary herein, the Servicer
agrees to continue to follow the procedures set forth in Section 7.02 with
respect to Collections on the Transferred Receivables until a Successor Servicer
has assumed the responsibilities and obligations of the Servicer in accordance
with Section 9.02.

 

Receivables Sale and Servicing Agreement

 

32



--------------------------------------------------------------------------------

ARTICLE IX

SUCCESSOR SERVICER PROVISIONS

Section 9.01. Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon a determination that
(a) the performance of its duties hereunder has become impermissible under
applicable law or regulation and (b) there is no reasonable action that the
Servicer could take to make the performance of its duties hereunder become
permissible under applicable law. Any such determination shall (i) with respect
to clause (a) above, be evidenced by an opinion of counsel to such effect and
(ii) with respect to clause (b) above, be evidenced by an Officer’s Certificate
to such effect, in each case delivered to the Administrative Agent. No such
resignation shall become effective until a Successor Servicer shall have assumed
the responsibilities and obligations of the Servicer in accordance with
Section 9.02.

Section 9.02. Appointment of the Successor Servicer. In connection with the
termination of the Servicer’s responsibilities or the resignation by the
Servicer under this Agreement pursuant to Sections 8.01 or 9.01, the Buyer may
at any time appoint a successor servicer to the Servicer that shall be
acceptable to the Administrative Agent and shall succeed to all rights and
assume all of the responsibilities, duties and liabilities of the Servicer under
this Agreement (the Administrative Agent, in such capacity, or such successor
servicer being referred to as the “Successor Servicer”); provided, that the
Successor Servicer shall have no responsibility for any actions of the Servicer
prior to the date of its appointment or assumption of duties as Successor
Servicer. In selecting a Successor Servicer, the Buyer may (but shall not be
required to) obtain bids from any potential Successor Servicer and may agree to
any bid it deems appropriate. The Successor Servicer shall accept its
appointment by executing, acknowledging and delivering to the Buyer an
instrument in form and substance acceptable to the Buyer.

Section 9.03. Duties of the Servicer. The Servicer covenants and agrees that,
following the appointment of, or assumption of duties by, a Successor Servicer:

(a) The Servicer shall terminate its activities as Servicer hereunder in a
manner that facilitates the transfer of servicing duties to the Successor
Servicer and is otherwise reasonably acceptable to the Buyer and, without
limiting the generality of the foregoing, shall, at its own expense, timely
deliver (i) any funds to the Administrative Agent that were required to be
remitted to the Administrative Agent for deposit in the Agent Account under the
Funding Agreement and (ii) copies of all Servicing Records and other information
with respect to the Transferred Receivables to the Successor Servicer at a place
selected by the Successor Servicer. The Servicer shall cooperate with the
Successor Servicer in effecting the termination of the responsibilities and
rights of the predecessor Servicer under this Agreement and shall account for
all funds and shall execute and deliver such instruments and do such other
things as may be reasonably required to vest and confirm in the Successor
Servicer all rights, powers, duties, responsibilities, obligations and
liabilities of the Servicer. All reasonable costs and expenses (including
reasonable attorneys’ fees) incurred in connection with transferring all files
and other documents in respect of the Transferred Receivables to the Successor
Servicer shall be for the account of the predecessor Servicer.

(b) The Servicer shall terminate each existing Sub-Servicing Agreement and the
Successor Servicer shall not be deemed to have assumed any of the Servicer’s
interests therein or to have replaced the Servicer as a party thereto.

(c) In the event that the Servicer is terminated as Servicer hereunder but no
Successor Servicer has been appointed, the Servicer shall timely deliver to the
Administrative Agent or its designee, at a place designated by the
Administrative Agent or such designee, all Servicing Records and other
information with respect to the Transferred Receivables which otherwise would be
required to be

 

Receivables Sale and Servicing Agreement

 

33



--------------------------------------------------------------------------------

delivered to the Successor Servicer under Section 9.03(a) above, and all
reasonable costs and expenses (including reasonable attorneys’ fees) incurred in
connection with transferring such files and other documents to the
Administrative Agent shall be for the account of the predecessor Servicer.

Section 9.04. Effect of Termination or Resignation. Any termination of or
resignation by the Servicer hereunder shall not affect any claims that the Buyer
or its assigns may have against the Servicer for events or actions taken or not
taken by the Servicer arising prior to any such termination or resignation.

Section 9.05. Power of Attorney. On the Closing Date, the Servicer shall execute
and deliver a power of attorney in substantially in the form attached hereto as
Exhibit 9.05 (a “Power of Attorney”). The Power of Attorney is a power coupled
with an interest and shall be irrevocable until this Agreement has terminated in
accordance with its terms and all of the Transferred Receivables have been
indefeasibly paid or otherwise written off as uncollectible. The powers
conferred on the Buyer under each Power of Attorney are solely to protect the
interests of the Buyer in the Transferred Receivables and the ability of the
Successor Servicer to assume the servicing rights, powers and responsibilities
of the Servicer hereunder and shall not impose any duty upon the Buyer or the
Successor Servicer to exercise any such powers.

Section 9.06. No Proceedings. Each Originator and Servicer agrees that, from and
after the Closing Date and until the date one year plus one day following the
Termination Date, it will not, directly or indirectly, institute or cause to be
instituted against Buyer any proceeding of the type referred to in Sections
8.01(d) and 8.01(e) of the Funding Agreement. This Section 9.06 shall survive
the termination of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Receivables Sale and Servicing Agreement

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Receivables Sale and Servicing
Agreement to be executed by their respective duly authorized representatives, as
of the date first above written.

 

CUMULUS MEDIA HOLDINGS INC., as an Originator and as the Servicer By   /s/
Richard S. Denning Name:   Richard S. Denning Title:   Senior Vice President

 

ALPHABET ACQUISITION CORP., as an Originator By   /s/ Richard S. Denning Name:  
Richard S. Denning Title:   Senior Vice President

 

ATLANTA RADIO, LLC, as an Originator By   /s/ Richard S. Denning Name:   Richard
S. Denning Title:   Senior Vice President

 

BROADCAST SOFTWARE INTERNATIONAL, INC., as an Originator By   /s/ Richard S.
Denning Name:   Richard S. Denning Title:   Senior Vice President

 

CHICAGO RADIO ASSETS, LLC, as an Originator By   /s/ Richard S. Denning Name:  
Richard S. Denning Title:   Senior Vice President

 

CITADEL BROADCASTING COMPANY, as an Originator By   /s/ Richard S. Denning Name:
  Richard S. Denning Title:   Senior Vice President

 

Receivables Sale and Servicing Agreement

 

S-1



--------------------------------------------------------------------------------

CMP KC CORP., as an Originator By   /s/ Richard S. Denning Name:   Richard S.
Denning Title:   Senior Vice President

 

CUMULUS BROADCASTING, LLC, as an Originator By   /s/ Richard S. Denning Name:  
Richard S. Denning Title:   Senior Vice President

 

DC RADIO ASSETS, LLC, as an Originator By   /s/ Richard S. Denning Name:  
Richard S. Denning Title:   Senior Vice President

 

DETROIT RADIO, LLC, as an Originator By   /s/ Richard S. Denning Name:   Richard
S. Denning Title:   Senior Vice President

 

LA RADIO, LLC, as an Originator By   /s/ Richard S. Denning Name:   Richard S.
Denning Title:   Senior Vice President

 

MINNEAPOLIS RADIO ASSETS, LLC, as an Originator By   /s/ Richard S. Denning
Name:   Richard S. Denning Title:   Senior Vice President

 

NY RADIO ASSETS, LLC, as an Originator By   /s/ Richard S. Denning Name:  
Richard S. Denning Title:   Senior Vice President

 

Receivables Sale and Servicing Agreement

 

S-2



--------------------------------------------------------------------------------

RADIO NETWORKS, LLC, as an Originator By   /s/ Richard S. Denning Name:  
Richard S. Denning Title:   Senior Vice President

 

SAN FRANCISCO RADIO ASSETS, LLC, as an Originator By   /s/ Richard S. Denning
Name:   Richard S. Denning Title:   Senior Vice President

 

SUSQUEHANNA RADIO CORP., as an Originator By   /s/ Richard S. Denning Name:  
Richard S. Denning Title:   Senior Vice President

 

SWEETJACK, LLC, as an Originator By   /s/ Richard S. Denning Name:   Richard S.
Denning Title:   Senior Vice President

 

CMI RECEIVABLES FUNDING LLC, as the Buyer By   /s/ Richard S. Denning Name:  
Richard S. Denning Title:   Senior Vice President

 

Receivables Sale and Servicing Agreement

 

S-3